EXECUTION VERSION

Exhibit 10.1

TERM LOAN CREDIT AGREEMENT

Dated as of October 1, 2013

Among

VERIZON COMMUNICATIONS INC.

as Borrower,

THE LENDERS NAMED HEREIN

as Lenders,

and

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

 

 

J.P. MORGAN SECURITIES LLC

MORGAN STANLEY SENIOR FUNDING, INC.

as Global Coordinators,

MORGAN STANLEY SENIOR FUNDING, INC.

as Syndication Agent,

BANK OF AMERICA, N.A.

BARCLAYS BANK PLC

as Documentation Agents,

J.P. MORGAN SECURITIES LLC

MORGAN STANLEY SENIOR FUNDING, INC.

BARCLAYS BANK PLC

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

as Joint Lead Arrangers and Joint Bookrunners

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE 1 DEFINITIONS AND ACCOUNTING TERMS

     1   

Section 1.01.

  Certain Defined Terms      1   

Section 1.02.

  Computation of Time Periods; Terms Generally      18   

Section 1.03.

  Accounting Terms      18   

Section 1.04.

  Times of Day      18   

ARTICLE 2 AMOUNTS AND TERMS OF THE LOANS

     19   

Section 2.01.

  The Loans      19   

Section 2.02.

  Making the Loans      19   

Section 2.03.

  Repayment of Loans      21   

Section 2.04.

  Termination or Reduction of the Commitments      22   

Section 2.05.

  Interest      22   

Section 2.06.

  Interest Rate Determination      23   

Section 2.07.

  Optional Conversion of Loans      24   

Section 2.08.

  Optional Prepayments of Loans      24   

Section 2.09.

  Increased Costs      24   

Section 2.10.

  Illegality      26   

Section 2.11.

  Payments and Computations      26   

Section 2.12.

  Taxes      27   

Section 2.13.

  Sharing of Payments, Etc.      31   

Section 2.14.

  Evidence of Debt      31   

Section 2.15.

  Fees      32   

ARTICLE 3 CONDITIONS TO EFFECTIVENESS AND LENDING

     32   

Section 3.01.

  Effective Date      32   

Section 3.02.

  Funding Date      33   

Section 3.03.

  Determinations Under Sections 3.01 and 3.02      35   

Section 3.04.

  Actions During the Availability Period      35   

ARTICLE 4 REPRESENTATIONS AND WARRANTIES

     36   

Section 4.01.

  Representations and Warranties of the Borrower      36   

ARTICLE 5 COVENANTS OF THE BORROWER

     37   

Section 5.01.

  Affirmative Covenants      37   

Section 5.02.

  Negative Covenants      40   

ARTICLE 6 EVENTS OF DEFAULT

     42   

Section 6.01.

  Events of Default      42   

 

-i-



--------------------------------------------------------------------------------

ARTICLE 7 THE ADMINISTRATIVE AGENT

     44   

Section 7.01.

  Appointment and Authority      44   

Section 7.02.

  Rights as a Lender      45   

Section 7.03.

  Exculpatory Provisions      45   

Section 7.04.

  Reliance by Administrative Agent      46   

Section 7.05.

  Delegation of Duties      46   

Section 7.06.

  Resignation of Administrative Agent      46   

Section 7.07.

  Non-Reliance on Administrative Agent and Other Lenders      47   

Section 7.08.

  No Other Duties, Etc.      47   

ARTICLE 8 MISCELLANEOUS

     48   

Section 8.01.

  Amendments, Etc.      48   

Section 8.02.

  Notices, Communications and Treatment of Information      49   

Section 8.03.

  No Waiver; Remedies      54   

Section 8.04.

  Costs and Expenses      54   

Section 8.05.

  Right of Set off      56   

Section 8.06.

  Binding Effect      56   

Section 8.07.

  Assignments and Participations      56   

Section 8.08.

  Governing Law      60   

Section 8.09.

  Execution in Counterparts      61   

Section 8.10.

  Jurisdiction, Etc.      61   

Section 8.11.

  Waiver of Jury Trial      61   

Section 8.12.

  USA Patriot Act      61   

Section 8.13.

  Confidentiality      61   

Section 8.14.

  No Fiduciary Duty      62   

Section 8.15.

  ENTIRE AGREEMENT      63   

 

-ii-



--------------------------------------------------------------------------------

Schedules

Schedule 2.01    -      Commitments Schedule 4.01(j)    -      Restricted
Subsidiaries Exhibits       Exhibit A    -      Form of Note Exhibit B    -     
Form of Notice of Borrowing Exhibit C    -      Form of Assignment and
Assumption Exhibit D-1    -      Form of U.S. Tax Certificate (For Foreign
Lenders that are not Partnerships for U.S. Federal Income Tax Purposes)
Exhibit D-2    -      Form of U.S. Tax Certificate (For Foreign Participants
that are not Partnerships for U.S. Federal Income Tax Purposes) Exhibit D-3   
-      Form of U.S. Tax Certificate (For Foreign Participants that are
Partnerships for U.S. Federal Income Tax Purposes) Exhibit D-4    -      Form of
U.S. Tax Certificate (For Foreign Lenders that are Partnerships for U.S. Federal
Income Tax Purposes) Exhibit E    -      Form of Compliance Certificate Exhibit
F    -      Funding Date Certificate

 

-iii-



--------------------------------------------------------------------------------

TERM LOAN CREDIT AGREEMENT

This Term Loan Credit Agreement, dated as of October 1, 2013, is among Verizon
Communications Inc., a Delaware corporation (the “Borrower”), the Lenders from
time to time party hereto and JPMorgan Chase Bank, N.A. (“JPMCB”), as
administrative agent (in such capacity, the “Administrative Agent”).

ARTICLE 1

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“3 Year Commitment” means, with respect to any Lender, the commitment of such
Lender to make 3 Year Loans under this Agreement as set forth in Schedule 2.01,
expressed as an amount representing the principal amount of the 3 Year Loan to
be made by such 3 Year Lender hereunder, as such amount may be reduced from time
to time pursuant to Section 2.04 or reduced or increased pursuant to
Section 8.07. The total 3 Year Commitment on the date hereof shall be
$6,000,000,000.

“3 Year Lender” means a Lender with a 3 Year Commitment or 3 Year Loan.

“3 Year Loan” has the meaning set forth in Section 2.01(a) and shall include,
for the avoidance of doubt, any Supplemental Loan made by a Lender utilizing its
3 Year Commitment.

“3 Year Maturity Date” means the date that is the third anniversary of the
Funding Date; provided that, if such date shall not be a Business Day, the 3
Year Maturity Date shall be the immediately preceding Business Day.

“5 Year Commitment” means, with respect to any Lender, the commitment of such
Lender to make 5 Year Loans under this Agreement as set forth in Schedule 2.01,
expressed as an amount representing the principal amount of the 5 Year Loan to
be made by such 5 Year Lender hereunder, as such amount may be reduced from time
to time pursuant to Section 2.04 or reduced or increased pursuant to
Section 8.07. The total 5 Year Commitment on the date hereof shall be
$6,000,000,000.

“5 Year Lender” means a Lender with a 5 Year Commitment or 5 Year Loan.

“5 Year Loan” has the meaning set forth in Section 2.01(b) and shall include,
for the avoidance of doubt, any Supplemental Loan made by a Lender utilizing its
5 Year Commitment.

“5 Year Maturity Date” means the date that is the fifth anniversary of the
Funding Date; provided that, if such date shall not be a Business Day, the 5
Year Maturity Date shall be the immediately preceding Business Day.



--------------------------------------------------------------------------------

“Act” has the meaning specified in Section 8.12.

“Administrative Agent” has the meaning specified in the preamble hereto.

“Administrative Agent’s Account” means the account of the Administrative Agent
specified by the Administrative Agent in writing on or prior to the date hereof
or another account of the Administrative Agent acceptable to the Borrower and
the Administrative Agent.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling,” “controlled
by” and “under common control with”) of a Person means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of Voting Stock, by
contract or otherwise.

“Agency Fee Letter” means the Administrative Agency Fee Letter dated as of
September 2, 2013 between the Borrower and the Administrative Agent, as amended,
restated, waived, supplemented or otherwise modified from time to time.

“Aggregate Commitment” means, with respect to any Lender, such Lender’s
aggregate 3 Year Commitment and 5 Year Commitment as of the Funding Date.

“Agreement” means this Term Loan Credit Agreement as it may be amended,
restated, supplemented or otherwise modified from time to time.

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Loan and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Loan.

“Applicable Rate” means:

(a) for any day with respect to any Eurodollar Rate Loan or Base Rate Loan that
is a 3 Year Loan, the applicable rate per annum set forth in the table below
under the caption “Eurodollar Rate Margin” or “Base Rate Margin,” respectively,
based upon the rating level status that applies on such day:

 

Rating Level Status

   Eurodollar Rate Margin     Base Rate Margin  

Level I Status

     1.125 %      0.125 % 

Level II Status

     1.375 %      0.375 % 

Level III Status

     1.625 %      0.625 % 

Level IV Status

     1.875 %      0.875 % 

 

-2-



--------------------------------------------------------------------------------

(b) for any day with respect to any Eurodollar Rate Loan or Base Rate Loan that
is a 5 Year Loan, the applicable rate per annum set forth in the table below
under the caption “Eurodollar Rate Margin” or “Base Rate Margin,” respectively,
based upon the rating level status that applies on such day:

 

Rating Level Status

   Eurodollar Rate Margin     Base Rate Margin  

Level I Status

     1.25 %      0.25 % 

Level II Status

     1.50 %      0.50 % 

Level III Status

     1.75 %      0.75 % 

Level IV Status

     2.00 %      1.00 % 

The parties agree that, in the case of both (a) and (b), for purposes of
determining whether on any day Level I Status, Level II Status, Level III Status
or Level IV Status applies, during any period during which there is no Rating
from either Rating Agency, Level IV Status shall apply. If the Rating by either
Rating Agency shall be changed (other than as a result of a change in the rating
system of such Rating Agency), such change shall be effective as of the date on
which it is first announced by such Rating Agency. Each change in the Applicable
Rate shall apply during the period commencing on the effective date of such
change in Ratings and ending on the date immediately preceding the effective
date of the next such change in Ratings. In the event that the Ratings differ by
one level, the Applicable Rate shall be at the level corresponding to the higher
rating (i.e., towards Level I). In the event that the Ratings differ by more
than one level, the level applicable to the Rating shall be one level above
(i.e., towards Level I) the lower of the two such differing levels. In the event
that there is a Rating from only one Rating Agency, the Applicable Rate shall be
at the level which corresponds to such Rating.

“Approved Electronic Communications” means each Communication that the Borrower
is obligated to, or otherwise chooses to, provide to the Administrative Agent
pursuant to any Loan Document or the transactions contemplated therein,
including any financial statement, financial and other report, notice, request,
certificate and other information material; provided that, solely with respect
to delivery of any such Communication by the Borrower to the Administrative
Agent and without limiting or otherwise affecting either the Administrative
Agent’s right to effect delivery of such Communication by posting such
Communication to the Approved Electronic Platform or the protections afforded
hereby to the Administrative Agent in connection with any such posting,
“Approved Electronic Communications” shall exclude (i) any notice of borrowing,
notice of conversion or continuation, and any other notice, demand,
communication, information, document and other material relating to a request
for a new, or a conversion of an existing, Borrowing, (ii) any notice pursuant
to Section 2.04, Section 2.08 or Section 5.01(i)(iii) and any other notice
relating to the payment of any principal or other amount

 

-3-



--------------------------------------------------------------------------------

due under any Loan Document or reduction or termination of Commitments prior to
the scheduled date therefor, (iii) all notices of any Default or Event of
Default, (iv) any service of process and (v) any notice, demand, communication,
information, document and other material required to be delivered to satisfy any
of the conditions set forth in Article 3 or any other condition to any Borrowing
or any condition precedent to the effectiveness of this Agreement.

“Approved Electronic Platform” has the meaning specified in Section 8.02(b)(i).

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit C hereto or any other form approved by the
Administrative Agent (such approval not to be unreasonably withheld or delayed)
and (i) on or prior to the funding of the Loans on the Funding Date, the
Borrower (in its sole discretion) and (ii) following funding of the Loans on the
Funding Date, so long as no Event of Default under Section 6.01(a) or (e) has
occurred and is continuing, the Borrower (such approval of the Borrower not to
be unreasonably withheld or delayed).

“Authorized Officer” means the Chief Executive Officer, the Chief Financial
Officer, the Treasurer, the Controller or the General Counsel of the Borrower.

“Availability Period” means the period from and including the Effective Date to
and including the earliest of (a) the date immediately following the date the
Share Acquisition is consummated with or without the funding of the Loans,
(b) September 2, 2014, (c) the date of termination of the Transaction Agreement
in accordance with its terms or (d) the date of termination in full of the
Commitments pursuant to Section 2.04(b).

“Base Rate” means a fluctuating interest rate per annum which shall at any time
be equal to the higher of:

(a) the rate of interest announced publicly by JPMCB (or, in the event that a
successor Administrative Agent is appointed pursuant to Section 7.06, a bank of
recognized standing selected by such successor Administrative Agent and
satisfactory to the Borrower) in New York, New York from time to time as JPMCB’s
(or such other bank’s) prime rate (the “Prime Rate”); and

(b) 1/2 of 1% per annum above the Federal Funds Rate;

provided that in no event shall such fluctuating interest rate per annum be less
than the rate per annum equal to 1% plus the rate appearing on Reuters Screen
LIBOR01 Page (or on any successor or substitute page of such service, or any
successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such page of such service, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to US Dollar deposits in the
London interbank market) at approximately 11:00 A.M., London time, on such day
(or if such day is not a Business Day, the immediately preceding Business Day),
for US Dollar deposits with a term of one month.

 

-4-



--------------------------------------------------------------------------------

Each change in any interest rate provided for herein based upon the Base Rate
resulting from a change in the Prime Rate, the Federal Funds Rate or the rate
appearing on Reuters Screen LIBOR01 Page (or successor or substitute therefor)
as set forth above shall take effect at the time of such change in the Prime
Rate, the Federal Funds Rate or such rate appearing on Reuters Screen LIBOR01
Page (or successor or substitute therefor), respectively.

“Base Rate Loan” means a Loan that bears interest as provided in
Section 2.05(a)(i).

“Base Verizon Share Amount” has the meaning specified in the Transaction
Agreement (as in effect on the date hereof).

“Borrower” has the meaning specified in the preamble hereto.

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of a borrowing of Eurodollar Rate Loans, having the same
Interest Period.

“Bridge Loan Agreement” means the Bridge Credit Agreement, dated as of
September 2, 2013, among the Borrower, the lenders from time to time party
thereto and JPMCB, as administrative agent.

“Business Day” means a day (other than a Saturday or Sunday) on which banks are
not required or authorized by law to close in New York City, provided that, if
the applicable Business Day relates to any Eurodollar Rate Loans, “Business Day”
means a day (other than a Saturday or Sunday) of the year on which banks are not
required or authorized by law to close in New York City and on which dealings
are carried on in the London interbank market.

“Cash Consideration” has the meaning specified in the Transaction Agreement (as
in effect on the date hereof).

“Commercial Paper Rating” means, as of any date, the lowest rating that has been
most recently announced by any of S&P and Moody’s, as the case may be, for
short-term public unsecured debt issued by the Borrower. For purposes of the
foregoing, (a) if any rating established by S&P or Moody’s shall be changed,
such change shall be effective as of the date on which such change is first
announced publicly by the rating agency making such change; and (b) if S&P or
Moody’s shall change the basis on which ratings are established, each reference
to the Commercial Paper Rating announced by S&P or Moody’s, as the case may be,
shall refer to the then equivalent rating by S&P or Moody’s, as the case may be.

“Commitment” means, with respect to each Lender, the commitment, if any, of such
Lender to make a Loan pursuant to Section 2.01, expressed as an amount
representing the principal amount of the Loan to be made by such Lender
hereunder, as such amount may be reduced from time to time pursuant to
Section 2.04 or reduced or increased pursuant to Section 8.07. Such Commitments
may be 3 Year Commitments or 5 Year Commitments. Each reference herein to
“Commitments” without specifying a Tranche of Commitments shall be deemed a
reference to Commitments of both Tranches.

 

-5-



--------------------------------------------------------------------------------

“Communication” means each notice, demand, communication, information, document
and other material provided for hereunder or under any other Loan Document or
otherwise transmitted between the parties hereto relating to this Agreement, the
other Loan Documents, the Borrower or its Affiliates, or the transactions
contemplated by this Agreement or the other Loan Documents including, without
limitation, all Approved Electronic Communications.

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Consolidated Debt” means, as of any date of determination, the aggregate amount
of indebtedness for borrowed money, including indebtedness for borrowed money
represented by notes, bonds, debentures or other similar evidences of
indebtedness for borrowed money of the Borrower and its Consolidated
Subsidiaries, excluding any such indebtedness to the extent that the Borrower is
required to, and has informed JPMCB, in its capacity as administrative agent
under the Bridge Loan Agreement, that it intends to, repay loans under the
Bridge Loan Agreement with the “Net Cash Proceeds” (as defined in the Bridge
Loan Agreement) of such indebtedness in accordance with Section 2.08 of the
Bridge Loan Agreement (including the applicable time periods set forth therein).

“Convert,” “Conversion” and “Converted” each refers to a conversion of Loans of
one Type into Loans of the other Type pursuant to Section 2.07.

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services (other than trade payables incurred in
the ordinary course of such Person’s business for which collection proceedings
have not been commenced, provided that trade payables for which collection
proceedings have commenced shall not be included in the term “Debt” so long as
the payment of such trade payables is being contested in good faith and by
proper proceedings and for which appropriate reserves are being maintained),
(c) all obligations of such Person evidenced by notes, bonds, debentures or
other similar instruments, (d) all obligations of such Person created or arising
under any conditional sale or other similar title retention agreement with
respect to property acquired by such Person (even though the rights and remedies
of the seller or lender under such agreement in the event of default are limited
to repossession or sale of such property), (e) all obligations of such Person as
lessee under leases that have been, in accordance with GAAP, recorded as capital
leases, (f) all obligations of such Person in respect of acceptances, letters of
credit or similar extensions of credit, (g) all net obligations of such Person
in respect of Hedge Agreements, (h) all Debt of others referred to in clauses
(a) through (g) above or clause (i) below guaranteed directly, or indirectly
through a Subsidiary, by such Person, or in effect guaranteed directly, or
indirectly through a Subsidiary, by such Person through a written agreement
either (1) to pay or purchase such Debt or to advance or supply funds for the
payment or purchase of such Debt or (2) to purchase, sell or lease (as lessee or
lessor) property, or to purchase or sell services, primarily for the purpose of
enabling the debtor to make payment of such Debt or to assure the holder of such
Debt against loss and (i) all Debt referred to in clauses (a) through (h) above
secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including,
without limitation, accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
Debt.

 

-6-



--------------------------------------------------------------------------------

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

“Defaulting Lender” means any Lender that (a) is a Non-Funding Lender unless its
failure to fund has been cured, (b) has otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within one Business Day of the date when due, unless the subject of
a good faith dispute or unless such failure has been cured or (c) has (or is a
Subsidiary of a Person that has) been deemed insolvent or becomes the subject of
a bankruptcy or insolvency proceeding.

“Disposition” or “dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith; provided that the term “Disposition” shall not include any
loss of or damage to, or any condemnation or other taking of, any property.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” in the Administrative
Questionnaire delivered by such Lender to the Administrative Agent and the
Borrower or in the Assignment and Assumption pursuant to which it became a
Lender, or such other office of such Lender as such Lender may from time to time
specify to the Borrower and the Administrative Agent.

“EBITDA” means, for any period, the Consolidated net income of the Borrower and
its Consolidated Subsidiaries for such period plus, to the extent deducted in
computing such Consolidated net income for such period, the sum (without
duplication) of (a) income and franchise tax expense, (b) Interest Expense,
(c) depreciation, amortization and other non-cash charges (except to the extent
such non-cash charges represent an accrual of or reserve for cash expenses in
any future period or an amortization of a prepaid cash expense paid in a prior
period but including, for the avoidance of doubt, any non-cash actuarial losses
from pension and post-retirement plans), (d) extraordinary, unusual or otherwise
non-recurring losses and charges (including non-recurring restructuring
charges), (e) minority interest expense and (f) all fees and expenses in
connection with the transactions contemplated by the Transaction Agreement,
minus, to the extent added in computing such Consolidated net income for such
period (and without duplication), (a) any extraordinary, unusual or otherwise
non-recurring gains for such period and (b) other non-cash gains (except (i) in
respect of which cash was received in a prior period or will be received in a
future period or (ii) which represent the reversal in such period of any accrual
of, or cash reserve for, anticipated cash charges in any prior period where such
accrual or reserve is no longer required but including, for the avoidance of
doubt, any non-cash actuarial gains from pension and post-retirement plans). If
the Borrower engages in any Material Asset Acquisition or any Material Asset
Sale (each as defined below), during any period in respect of which EBITDA is to
be determined hereunder, such EBITDA will be determined on a pro forma basis as
if such Material Asset Acquisition or such Material Asset Sale occurred on the
first day of the relevant period. For purposes of this definition, (i) “Material
Asset Sale” means any Disposition of property or series of related Dispositions
of property that involves consideration (including non-cash consideration) with
a fair market value in excess of $2,000,000,000 and (ii) “Material Asset
Acquisition” means (x) the Transactions and (y) any

 

-7-



--------------------------------------------------------------------------------

acquisition (whether by purchase, merger, consolidation or otherwise) of the
assets or property of any other Person that involves consideration (including
non-cash consideration) with a fair market value in excess of $2,000,000,000.

“Effective Date” means the first date on which the conditions set forth in
Section 3.01 are satisfied (or waived in accordance with Section 8.01).

“Eligible Assignee” means (i) a Lender; (ii) an Affiliate or an Approved Fund of
a Lender; (iii) a commercial bank organized under the laws of the United States,
or any State thereof, and having total assets in excess of $5,000,000,000;
(iv) a savings and loan association or savings bank organized under the laws of
the United States, or any State thereof, and having total assets in excess of
$5,000,000,000; (v) a commercial bank organized under the laws of any other
country that is a member of the Organization for Economic Cooperation and
Development or has concluded special lending arrangements with the International
Monetary Fund associated with its General Arrangements to Borrow or of the
Cayman Islands, or a political subdivision of any such country, and having total
assets in excess of $5,000,000,000 so long as such bank is acting through a
branch or agency located in the United States or in the country in which it is
organized or another country that is described in this clause (v); (vi) the
central bank of any country that is a member of the Organization for Economic
Cooperation and Development; or (vii) any other Person approved by the
Administrative Agent and the Borrower, such approval not to be unreasonably
withheld or delayed (and, in the case of approval by the Borrower with respect
to any assignment after the funding of the Loans on the Funding Date, such
approval (A) to be deemed to have been given if the Borrower shall not have
provided a response within ten Business Days of a written request for approval
and (B) not to be required if an Event of Default under Section 6.01(a) or
Section 6.01(e) has occurred and is continuing); provided, however, that none of
the Borrower, any of the Borrower’s Affiliates or any Defaulting Lender shall
qualify as an Eligible Assignee.

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of noncompliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
any third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.

“Environmental Law” means any Federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or judicial or agency
interpretation, policy or guidance relating to pollution, protection of the
environment or natural resources or the effect of the environment on human
health, including, without limitation, those relating to the use, handling,
transportation, treatment, storage, disposal, release or discharge of Hazardous
Materials.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

-8-



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means, with respect to the Borrower, any Person that for
purposes of Title IV of ERISA is a member of the Borrower’s controlled group, or
under common control with the Borrower, within the meaning of Section 414 of the
Internal Revenue Code.

“ERISA Event” means, with respect to the Borrower, (a) the occurrence of a
reportable event, within the meaning of Section 4043 of ERISA, with respect to
any Plan unless the 30 day notice requirement with respect to such event has
been waived by the PBGC; (b) the provision by the administrator of any Plan of a
notice of intent to terminate such Plan pursuant to Section 4041(a)(2) of ERISA
(including any such notice with respect to a plan amendment referred to in
Section 4041(e) of ERISA); (c) the cessation of operations at a facility of the
Borrower or any ERISA Affiliate in the circumstances described in
Section 4062(e) of ERISA; (d) the withdrawal by the Borrower or any ERISA
Affiliate from a Multiple Employer Plan during a plan year for which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (e) the
imposition of a lien under Section 303(k) of ERISA with respect to any Plan; or
(f) the institution by the PBGC of proceedings to terminate a Plan pursuant to
Section 4042 of ERISA.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” in the Administrative
Questionnaire delivered by such Lender to the Administrative Agent and the
Borrower or in the Assignment and Assumption pursuant to which it became a
Lender (or, if no such office is specified, its Domestic Lending Office), or
such other office of such Lender as such Lender may from time to time specify to
the Borrower and the Administrative Agent.

“Eurodollar Rate” means, for any Interest Period for each Eurodollar Rate Loan
comprising part of the same Set, the rate appearing on Reuters Screen LIBOR01
Page (or on any successor or substitute page of such service, or any successor
to or substitute for such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to US Dollar deposits in the London interbank market)
at approximately 11:00 A.M., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for US Dollar deposits with a
maturity comparable to such Interest Period (the “Screen Rate”); provided that
if the Screen Rate shall not be available at the applicable time for the
applicable Interest Period, then the Eurodollar Rate for such Interest Period
shall be the Interpolated Rate. Notwithstanding the foregoing, the “Eurodollar
Rate” for any such Interest Period shall be the rate per annum obtained by
dividing (i) the rate per annum obtained by application of the foregoing
provisions of this definition by (ii) a percentage equal to 100% minus the
Eurodollar Rate Reserve Percentage for such Interest Period.

“Eurodollar Rate Loan” means a Loan that bears interest as provided in
Section 2.05(a)(ii).

 

-9-



--------------------------------------------------------------------------------

“Eurodollar Rate Reserve Percentage” for any Interest Period for all Eurodollar
Rate Loans comprising part of the same Set means the reserve percentage
applicable two Business Days before the first day of such Interest Period under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for a member bank of the Federal Reserve System in
New York City with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (or with respect to any other category of liabilities
that includes deposits by reference to which the interest rate on Eurodollar
Rate Loans is determined) having a term equal to such Interest Period.

“Event of Default” has the meaning specified in Section 6.01.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder: (a) Taxes imposed on or measured by its overall net
income (however denominated), franchise Taxes imposed on it (in lieu of net
income Taxes) and branch profits or similar Taxes, in each case, imposed by the
jurisdiction (or any political subdivision thereof) (i) under the laws of which
such recipient is organized or in which its principal office is located or, in
the case of any Lender, in which its Applicable Lending Office is located or
(ii) where the recipient otherwise has a present or former connection (other
than by reason of the activities and transactions specifically contemplated by
any Loan Document); (b) any backup withholding Tax that is required by the
Internal Revenue Code to be withheld from amounts payable to a Lender that has
failed to comply with Section 2.12(e); (c) in the case of a Foreign Lender, any
U.S. withholding tax that (i) is imposed on amounts payable to such Foreign
Lender pursuant to the laws in force at the time such Foreign Lender becomes a
party hereto (other than pursuant to an assignment demanded by the Borrower
pursuant to Section 8.07(a)) or such Foreign Lender designates a new Applicable
Lending Office, except in each case, to the extent that, pursuant to
Section 2.12, amounts with respect to such Taxes were payable either to such
Foreign Lender’s assignor immediately before such Foreign Lender became a party
hereto or to such Foreign Lender immediately before it changed its Applicable
Lending Office or (ii) is attributable to such Foreign Lender’s failure to
comply with Section 2.12(e); and (d) any U.S. Federal withholding Taxes imposed
under FATCA on any amount payable in respect of such recipient as a result of
the failure of such recipient to satisfy the applicable conditions for exemption
from such withholding as set forth under FATCA.

“Facilities Fee Letter” means the Facilities Fee Letter, dated as of
September 2, 2013, between the Borrower, the Joint Lead Arrangers and the
Initial Lenders (as amended, supplemented or otherwise modified from time to
time).

“FATCA” means sections 1471 through 1474 of the Internal Revenue Code as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
Treasury regulations promulgated thereunder or official interpretations thereof.

“Federal Bankruptcy Code” means The Bankruptcy Reform Act of 1978, as heretofore
and hereafter amended, and codified as 11 U.S.C. Section 101 et seq.

 

-10-



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any day, the weighted average (rounded upwards,
if necessary, to the next 1/100 of 1%) of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average (rounded upwards, if necessary, to the next 1/100
of 1%) of the quotations for such day for such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it.

“Fee Letters” means the Agency Fee Letter and the Facilities Fee Letter.

“Foreign Lender” means any Lender that is not organized under the laws of the
United States, any State thereof or the District of Columbia.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funding Date” means the date following the Effective Date on which the
conditions set forth in Section 3.02 are satisfied (or waived in accordance with
Section 8.01).

“GAAP” has the meaning specified in Section 1.03(a).

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other similar agreements.

“IFRS” means the International Financial Reporting Standards set by the
International Accounting Standards Board (or the Financial Accounting Standards
Board of the American Institute of Certified Public Accountants or the SEC, as
the case may be) or any successor thereto, as in effect from time to time.

“Indemnified Party” has the meaning specified in Section 8.04(b).

“Indemnified Taxes” means Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
hereunder.

 

-11-



--------------------------------------------------------------------------------

“Information” has the meaning specified in Section 8.13.

“Initial Lenders” means JPMorgan Chase Bank, N.A., Morgan Stanley Senior
Funding, Inc., Bank of America, N.A. and Barclays Bank PLC.

“Institution” has the meaning specified in the definition of “Related Indemnity
Person”.

“Interest Expense” means, for any period, the interest expense of the Borrower
and its Consolidated Subsidiaries for such period determined on a Consolidated
basis in accordance with GAAP.

“Interest Period” means, for each Eurodollar Rate Loan comprising part of the
same Set, the period commencing on the date of such Eurodollar Rate Loan or the
date of the Conversion of any Base Rate Loan into such Eurodollar Rate Loan and
ending on the last day of the period selected by the Borrower pursuant to the
provisions below and, thereafter, with respect to Eurodollar Rate Loans, each
subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of the period selected by the
Borrower pursuant to the provisions below (or the day provided pursuant to
Section 2.06(c)). The duration of each such Interest Period shall be one, two,
three or six months (or such other period, in the case of a period shorter than
six months, as the Administrative Agent may approve or, in the case of a period
longer than six months, as each Lender in the applicable Tranche may approve),
as the Borrower may, except as set forth in Section 2.06(c), upon notice
received by the Administrative Agent not later than 11:00 A.M. on the third
Business Day prior to the first day of such Interest Period, select; provided,
however, that:

 

  (i) no Interest Period with respect to (A) any 3 Year Loan shall end after the
3 Year Maturity Date or (B) any 5 Year Loan shall end after the 5 Year Maturity
Date;

 

  (ii) Interest Periods commencing on the same date for Eurodollar Rate Loans
comprising part of the same Set shall be of the same duration;

 

  (iii) whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day; provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and

 

  (iv) whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

 

-12-



--------------------------------------------------------------------------------

“Interpolated Rate” means, at any time, for any Interest Period for which there
shall not be a Screen Rate available at the applicable time (each, an “Impacted
Interest Period”), the rate per annum (rounded to the same number of decimal
places as the applicable Screen Rate) determined by the Administrative Agent
(which determination shall be conclusive and binding absent manifest error) to
be equal to the rate that results from interpolating on a linear basis between:
(a) the applicable Screen Rate (for the longest period for which the applicable
Screen Rate is available) that is shorter than the Impacted Interest Period and
(b) the applicable Screen Rate for the shortest period (for which such Screen
Rate is available) that exceeds the Impacted Interest Period, in each case, for
such Interest Period.

“Joint Lead Arrangers” means J.P. Morgan Securities LLC, Morgan Stanley Senior
Funding, Inc., Barclays Bank PLC and Merrill Lynch, Pierce, Fenner & Smith
Incorporated, in their capacities as Joint Lead Arrangers hereunder.

“JPMCB” has the meaning specified in the preamble hereto.

“Lender Appointment Period” has the meaning specified in Section 7.06.

“Lenders” means the lenders party hereto as of the date hereof, and each Person
that shall become a party hereto pursuant to Section 8.07, in their capacities
as Lenders hereunder.

“Level I Status” applies on any date if on such date the Borrower’s Rating is A-
or higher by S&P or A3 or higher by Moody’s, subject to the last paragraph of
the definition of “Applicable Rate” hereunder.

“Level II Status” applies on any date if on such date (i) Level I Status does
not apply and (ii) the Borrower’s Rating is BBB+ or higher by S&P or Baa1 or
higher by Moody’s, subject to the last paragraph of the definition of
“Applicable Rate” hereunder.

“Level III Status” applies on any date if on such date (i) neither Level I
Status nor Level II Status applies and (ii) the Borrower’s Rating is BBB or
higher by S&P or Baa2 or higher by Moody’s, subject to the last paragraph of the
definition of “Applicable Rate” hereunder.

“Level IV Status” applies on any date if none of Level I Status, Level II Status
or Level III Status applies on such date.

“Leverage Ratio” means, on the last day of any period of four fiscal quarters of
the Borrower, the ratio of (a) Consolidated Debt to (b) EBITDA for such period.

“Lien” means any lien, security interest or other charge or encumbrance of any
kind.

“Loan” means a loan by a Lender to the Borrower pursuant to this Agreement and
refers to a Base Rate Loan or a Eurodollar Rate Loan. Each of a Base Rate Loan
and a Eurodollar Rate Loan shall be a “Type” of Loan.

“Loan Documents” means, collectively, this Agreement and the Notes, if any.

 

-13-



--------------------------------------------------------------------------------

“Material Adverse Change” means any material adverse change in the business,
financial condition or results of operations of the Borrower and its
Subsidiaries taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the financial
condition or operations of the Borrower and its Subsidiaries, taken as a whole
or (b) the ability of the Borrower to perform its obligations under this
Agreement or any Note.

“Materially Adverse Modification” has the meaning specified in Section 3.02(a).

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means, with respect to the Borrower, a multiemployer plan,
as defined in Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA
Affiliate is making or accruing an obligation to make contributions, or has
within any of the preceding five plan years made or accrued an obligation to
make contributions.

“Multiple Employer Plan” means, with respect to the Borrower, a Single Employer
Plan that (a) is maintained for employees of the Borrower or any ERISA Affiliate
and at least one Person other than the Borrower and the ERISA Affiliates or
(b) was so maintained and in respect of which the Borrower or any ERISA
Affiliate could have liability under Section 4064 or 4069 of ERISA in the event
such plan has been or were to be terminated.

“Non-Funding Lender” has the meaning specified in Section 2.02(d).

“Note” means a promissory note of the Borrower payable to the order of any
Lender, delivered pursuant to a request made under Section 2.14 in substantially
the form of Exhibit A hereto, evidencing the aggregate indebtedness of the
Borrower to such Lender resulting from the Loan made to the Borrower by such
Lender.

“Notice of a Non-Funding Lender” has the meaning specified in Section 2.02(d).

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

“Omnitel Consideration Amount” has the meaning specified in the Transaction
Agreement (as in effect on the date hereof).

“Omnitel Note” has the meaning specified in the Transaction Agreement.

“Other Taxes” means all present or future stamp, documentary, intangible,
recording or filing taxes or any similar taxes, charges or levies arising from
the execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or the Notes.

“Participant Register” has the meaning specified in Section 8.07(e).

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

 

-14-



--------------------------------------------------------------------------------

“Permitted Liens” means, with respect to any Person, (a) Liens for taxes,
assessments and governmental charges and levies to the extent not required to be
paid under Section 5.01(b); (b) pledges or deposits to secure obligations under
workers’ compensation laws or similar legislation; (c) pledges or deposits to
secure performance in connection with bids, tenders, contracts (other than
contracts for the payment of money) or leases to which such Person is a party;
(d) deposits to secure public or statutory obligations of such Person;
(e) materialmen’s, mechanics’, carriers’, workers’, repairmen’s and other like
Liens in the ordinary course of business, or deposits to obtain the release of
such Liens to the extent such Liens, in the aggregate, would not have a Material
Adverse Effect; (f) deposits to secure surety and appeal bonds to which such
Person is a party; (g) other pledges or deposits for similar purposes in the
ordinary course of business, including pledges and deposits to secure indemnity,
performance or other similar bonds and in connection with insurance maintained
in accordance with Section 5.01(c); (h) Liens created by or resulting from any
litigation or legal proceeding which at the time is currently being contested in
good faith by appropriate proceedings; (i) leases made, or existing on property
acquired, in the ordinary course of business; (j) landlords’ Liens under leases
to which such Person is a party; and (k) zoning restrictions, easements,
licenses, and restrictions on the use of real property or minor irregularities
in title thereto, which do not materially impair the use of such property in the
operation of the business of such Person or the value of such property for the
purpose of such business.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“Prime Rate” has the meaning specified in the definition of “Base Rate”.

“Rating” means (i) with respect to a “Rating” by S&P, the rating that has been
most recently announced by S&P for the non-credit enhanced long term senior
unsecured debt issued by the Borrower, and (ii) with respect to a “Rating” by
Moody’s, the rating that has been most recently announced by Moody’s for the
non-credit enhanced long term-senior unsecured debt issued by the Borrower. For
purposes of the foregoing, (a) if any rating established by S&P or Moody’s shall
be changed, such change shall be effective as of the date on which such change
is first announced publicly by the rating agency making such change; and (b) if
S&P or Moody’s shall change the basis on which ratings are established, each
reference to the Rating announced by S&P or Moody’s, as the case may be, shall
refer to the then equivalent rating by S&P or Moody’s, as the case may be.

“Rating Agency” means each of S&P and Moody’s.

“Register” has the meaning specified in Section 8.07(d).

“Related Indemnity Person” means, with respect to any Person, any other Person,
so long as both Persons are any of an Institution, such Institution’s
Affiliates, and such Institution’s and such Affiliates’ respective officers,
directors, employees, agents and advisors. For purposes of the foregoing,
“Institution” means the Administrative Agent, any Joint Lead Arranger or any
Lender.

 

-15-



--------------------------------------------------------------------------------

“Related Party” means, with respect to any Person, any other Person, so long as
both Persons are any of an Institution, such Institution’s Affiliates, and such
Institution’s and such Affiliates’ respective managers, administrators,
trustees, partners, directors, officers, employees, agents, fund managers and
advisors. For purposes of the foregoing, “Institution” means the Administrative
Agent, any Joint Lead Arranger, or any Lender.

“Required Lenders” means, at any time, Lenders having at least a majority in
interest of the sum of the outstanding principal amount of the Loans or
Commitments in effect at such time; provided that the portion of the aggregate
outstanding principal amount of the Loans or Commitment of any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders.

“Requisite Amount” has the meaning specified in Section 6.01(d).

“Restricted Subsidiary” means each Subsidiary of the Borrower listed on Schedule
4.01(j) hereto (as such Schedule may be amended, supplemented or otherwise
modified from time to time by the Borrower in accordance with Section 8.01(c)).

“Restricting Information” has the meaning specified in Section 8.02(c)(i).

“S&P” means Standard & Poor’s Ratings Services, LLC, or any successor thereto.

“Screen Rate” has the meaning specified in the definition of Eurodollar Rate.

“SEC” means the U.S. Securities and Exchange Commission.

“Seller” means Vodafone 4 Limited, an indirect wholly owned Subsidiary of
Vodafone.

“Set” means the collective reference to Eurodollar Rate Loans of the same
Tranche for the then current Interest Periods with respect to all of which begin
on the same date and end on the same later date (whether or not such Loans shall
originally have been made on the same day).

“Share Acquisition” means the direct or indirect acquisition by the Borrower of
the Vodafone Interest pursuant to the Transaction Agreement.

“Single Employer Plan” means, with respect to the Borrower, a single employer
plan, as defined in Section 4001(a)(15) of ERISA, that (a) is maintained for
employees of the Borrower or any ERISA Affiliate and no Person other than the
Borrower and the ERISA Affiliates or (b) was so maintained and in respect of
which the Borrower or any ERISA Affiliate could have liability under
Section 4069 of ERISA in the event such plan has been or were to be terminated.

“Specified Representation” means the representations and warranties in Sections
4.01(a), 4.01(b) (but excluding, in the case of Section 4.01(b)(ii), any
contractual restriction other than each debt instrument representing debt for
borrowed money with a principal outstanding amount of the Requisite Amount or
more, and, in relation to such instruments only, disregarding the reference to
“Material Adverse Effect” set forth therein), 4.01(d), 4.01(h), 4.01(i) and
4.01(k).

 

-16-



--------------------------------------------------------------------------------

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate, is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.

“Supplemental Borrowing” has the meaning specified in Section 2.02(d).

“Supplemental Loan” has the meaning specified in Section 2.01(c).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Tranche” means (a) with respect to Commitments, whether such Commitments are 3
Year Commitments or 5 Year Commitments, (b) with respect to Loans, whether such
Loans are 3 Year Loans or 5 Year Loans and (c) with respect to Lenders, whether
such Lenders are 3 Year Lenders or 5 Year Lenders.

“Transaction Agreement” means the Stock Purchase Agreement dated as of the date
hereof by and among Vodafone, the Seller and the Borrower (as amended,
supplemented or otherwise modified from time to time).

“Transaction Representations” means the representations made by Vodafone in the
Transaction Agreement that are material to the interests of the Lenders (but
only to the extent that the Borrower has the right not to consummate the Share
Acquisition under, or terminate, the Transaction Agreement as a result of a
failure of any such representation in the Transaction Agreement to be true and
correct).

“Transactions” means, collectively, (i) the Share Acquisition and (ii) the other
transactions contemplated by the Transaction Agreement.

“Type” has the meaning specified in the definition of “Loan.”

“US Dollars” or “$” means the lawful money of the United States of America.

“Verizon Notes” has the meaning specified in the Transaction Agreement.

“Verizon Wireless” means Cellco Partnership, a Delaware general partnership,
d/b/a Verizon Wireless.

“Vodafone” means Vodafone Group Plc, an English public limited company.

 

-17-



--------------------------------------------------------------------------------

“Vodafone Interest” means the equity interest in Verizon Wireless held
indirectly by Vodafone.

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

“Withholding Agent” means the Borrower and the Administrative Agent.

Section 1.02. Computation of Time Periods; Terms Generally. In this Agreement in
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including” and the words “to” and “until”
each mean “to but excluding.” Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns and (c) any reference to any law or regulation
herein shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time.

Section 1.03. Accounting Terms. (a) All terms of an accounting or financial
nature shall be construed in accordance with generally accepted accounting
principles in the United States of America (“GAAP”), as in effect from time to
time, except as otherwise specifically prescribed in clause (b) below.

(b) If at any time the SEC permits or requires United States reporting companies
to use IFRS in lieu of GAAP for reporting purposes, the Borrower may notify the
Administrative Agent that it has elected to so use IFRS in lieu of GAAP and,
upon any such notice, references herein to GAAP shall thereafter be construed to
mean IFRS as in effect from time to time; provided that, to the extent that such
election would affect any financial ratio set forth in this Agreement or the
requirement set forth in Section 5.01(i), (i) the Borrower shall provide to the
Administrative Agent financial statements and other documents reasonably
requested by the Administrative Agent or any Lender setting forth a
reconciliation with respect to such ratio or requirement made before and after
giving effect to such election and (ii) if the Borrower, the Administrative
Agent or the Required Lenders shall so request, the Administrative Agent, the
Required Lenders and the Borrower shall negotiate in good faith to amend such
ratio to preserve the original intent thereof in light of such change.

Section 1.04. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to U.S. Eastern time (daylight or standard, as
applicable).

 

-18-



--------------------------------------------------------------------------------

ARTICLE 2

AMOUNTS AND TERMS OF THE LOANS

Section 2.01. The Loans. Each Lender severally agrees, on the terms and
conditions hereinafter set forth,

(a) to make a loan (each, a “3 Year Loan”) on the Funding Date (which shall be
no later than the last day of the Availability Period), in US Dollars, to the
Borrower in an aggregate principal amount specified by the Borrower not
exceeding such Lender’s 3 Year Commitment,

(b) to make a loan (each, a “5 Year Loan”) on the Funding Date (which shall be
no later than the last day of the Availability Period), in US Dollars, to the
Borrower in an aggregate principal amount specified by the Borrower not
exceeding such Lender’s 5 Year Commitment, and

(c) in the event that any Lender shall have become a Non-Funding Lender, to make
a supplemental loan (each, a “Supplemental Loan”) on the Funding Date (which
shall be no later than the last day of the Availability Period), in US Dollars,
to the Borrower in an aggregate principal amount deemed to be requested by the
Borrower under Section 2.02(d) not exceeding such Lender’s remaining Aggregate
Commitment (after giving effect to all 3 Year Loans and 5 Year Loans made by
such Lender pursuant to paragraphs (a) and (b) above). For the avoidance of
doubt, each Supplemental Loan made by a Lender in respect of its Commitment
under a particular Tranche shall be a Loan of the same Tranche.

Amounts repaid or prepaid in respect of the Loans may not be reborrowed. The
Borrowing of Loans in each Tranche shall be in an aggregate principal amount of
at least $100,000,000 or an integral multiple of $1,000,000 in excess thereof
and shall be made by the Lenders of such Tranche ratably according to their
respective Commitments in respect of such Tranche (excluding, in the case of a
Supplemental Borrowing, the Commitments of the Non-Funding Lenders). For the
avoidance of doubt, the Borrowing of Loans shall be allocated pro rata to the 3
Year Loans and the 5 Year Loans based on the Commitments of each Tranche on the
Funding Date.

Section 2.02. Making the Loans. (a) The Borrowing of Loans shall be made on
notice, given not later than 11:00 A.M. (i) on the third Business Day prior to
the date of the proposed Borrowing in the case of a Borrowing consisting of
Eurodollar Rate Loans or (ii) on the first Business Day prior to the date of the
proposed Borrowing in the case of a Borrowing consisting of Base Rate Loans
(other than a Supplemental Borrowing), and the Administrative Agent shall give
each Lender prompt notice thereof by telecopier or other electronic means. Each
such notice (a “Notice of Borrowing”) shall be in writing in substantially the
form of Exhibit B hereto, specifying therein (i) the requested Type of Loans
comprising the Borrowing, (ii) the aggregate principal amount of such Borrowing
and the amount of such Borrowing that represents a 3 Year Loan and a 5 Year Loan
(which shall be determined in accordance with the last paragraph of
Section 2.01), (iii) in the case of a Borrowing consisting of Eurodollar Rate
Loans, the initial Interest Period for each such Loan, (iv) the location and
number of the account to which funds are to be disbursed, (v) the date of such
Borrowing, (vi) whether such notice is conditioned on the occurrence of any
event and (vii) if such notice is conditioned on the occurrence of an event,

 

-19-



--------------------------------------------------------------------------------

a description of the event (it being understood that, both the Administrative
Agent and the Lenders shall be entitled to assume that the Loans contemplated by
such Notice of Borrowing are to be made unless the Administrative Agent shall
have received a written notice of revocation in accordance with Section 2.02(b)
prior to the funding of such Borrowing). Each Lender shall, before 12:00 noon
(or such other time agreed upon by the Borrower and the Administrative Agent) on
the date of the applicable Borrowing (or, in the case of any Supplemental
Borrowing, as promptly as practical following receipt of the Notice of a
Non-Funding Lender), make available for the account of its Applicable Lending
Office to the Administrative Agent at the Administrative Agent’s Account, in
same day funds, such Lender’s ratable portion of such Borrowing. After the
Administrative Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article 3, the Administrative Agent will make
such funds available to the Borrower at the Administrative Agent’s address
referred to in Section 8.02.

(b) A Notice of Borrowing shall be binding on the Borrower unless revoked in
writing prior to the Borrowing of the Loans. In the case of a Borrowing that the
Notice of Borrowing specifies is to be comprised of Eurodollar Rate Loans, the
Borrower shall indemnify each Lender against any loss, cost or expense incurred
by such Lender as a result of any revocation of a Notice of Borrowing pursuant
to the immediately preceding sentence or any failure to fulfill on or before the
date of Borrowing the applicable conditions set forth in Article 3, including,
without limitation, any loss (excluding loss of anticipated profits), cost or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund the Loan to be made by such Lender
as part of such Borrowing when such Loan, as a result of such failure, is not
made on such date.

(c) Anything in subsection (a) above to the contrary notwithstanding, the
Borrower may not select Eurodollar Rate Loans for any Borrowing if the aggregate
obligation of the Lenders to make Eurodollar Rate Loans shall be suspended
pursuant to Section 2.06 or 2.10.

(d) Notwithstanding anything to the contrary in this Section 2.02, in the event
any Lender shall have failed to make any Loan required to be made by it under
Section 2.01(a) or (b) (any such Lender, a “Non-Funding Lender”), the Borrower
shall be deemed to have requested a Borrowing (a “Supplemental Borrowing”) of
Loans to be made under Section 2.01(c) in an aggregate principal amount equal to
the lesser of (A) the aggregate principal amount of the Loans so failed to have
been made by all the Non-Funding Lenders and (B) the Aggregate Commitments of
all Lenders (other than the Non-Funding Lenders) then remaining in effect. The
Supplemental Borrowing shall be deemed to be requested to be made on the Funding
Date as a Base Rate Loan, and the location and number of the account to which
funds are deemed to be requested to be disbursed in respect of the Supplemental
Borrowing shall be identical to those specified by the Borrower in the Notice of
Borrowing delivered in respect of the initial Borrowing. Promptly after
obtaining knowledge thereof, the Administrative Agent shall advise the Borrower
and each Lender of any Lender having become a Non-Funding Lender (such notice
being referred to as a “Notice of a Non-Funding Lender”) and shall advise each
Lender of the amount of such Lender’s Supplemental Loan to be made under
Section 2.01(c) as part of the Supplemental Borrowing.

 

-20-



--------------------------------------------------------------------------------

(e) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of a Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s ratable portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of Borrowing in accordance with
subsection (a) above and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If and to the extent that such Lender shall not have so made such ratable
portion available to the Administrative Agent, such Lender and the Borrower
severally agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Administrative Agent, at (i) in the case of the Borrower, the
interest rate applicable at the time to Loans comprising such Borrowing and
(ii) in the case of such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same period, the Administrative Agent shall
promptly remit to the Borrower the amount of such interest paid by the Borrower
for such period. If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount so repaid shall constitute such Lender’s Loan
as part of such Borrowing for purposes of this Agreement and the Borrower shall
be relieved of its obligations to repay such amount under this subsection (e).
Any payment by the Borrower shall be without prejudice to any claim the Borrower
may have against a Lender that shall have failed to make such payment to the
Administrative Agent.

(f) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article 2, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the making of such Loan set forth
in Article 3 are not satisfied or waived in accordance with the terms hereof,
the Administrative Agent shall promptly return such funds (in like funds as
received from such Lender) to such Lender, without interest.

(g) The obligations of the Lenders hereunder to make Loans and to make payments
pursuant to Section 8.04(c) are several and not joint. The failure of any Lender
to make any Loan or to make any payment under Section 8.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan or to make its payment under
Section 8.04(c); provided, for the avoidance of doubt, that the Lenders shall be
required to make a Supplemental Loan pursuant to Section 2.01(c) if any Lender
is a Non-Funding Lender.

(h) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

Section 2.03. Repayment of Loans. (a) The Borrower shall repay the aggregate
outstanding principal amount of the 3 Year Loans to the Administrative Agent,
for the account of the 3 Year Lenders, on the 3 Year Maturity Date.

 

-21-



--------------------------------------------------------------------------------

(b) The Borrower shall repay to the Administrative Agent, for the account of the
5 Year Lenders, 5 Year Loans (i) in a principal amount equal to 5.0% of the
aggregate principal amount of the 5 Year Loans made on the Funding Date on each
of the dates that are three, six, nine and twelve months after the third
anniversary of the Funding Date and (ii) in a principal amount equal to 12.5% of
the aggregate principal amount of the 5 Year Loans made on the Funding Date on
each of the dates that are three, six and nine months after the fourth
anniversary of the Funding Date. The Borrower shall repay the aggregate
outstanding principal amount of the 5 Year Loans to the Administrative Agent,
for the account of the 5 Year Lenders, on the 5 Year Maturity Date.

Section 2.04. Termination or Reduction of the Commitments. (a) Unless previously
terminated, (i) each Lender’s Commitment shall automatically reduce by the
amount of each Loan made by such Lender, such reduction to be effective
immediately following the making of such Loan by such Lender, and (ii) each
Lender’s Commitments shall terminate on the earlier of (A) the funding of the
Loans (including, if applicable, Loans comprising the Supplemental Borrowing) on
the Funding Date in accordance with Section 2.01 and (B) 11:59 P.M. on the last
day of the Availability Period; provided that the foregoing shall not excuse a
Non-Funding Lender or a Defaulting Lender from liability for a failure to fund
its Commitment.

(b) The Borrower shall have the right, upon same day notice to the
Administrative Agent delivered prior to 11:00 A.M. on any Business Day, to
terminate in whole or reduce ratably in part the unused portions of the
Commitments of the Lenders. A notice of termination of the Commitments delivered
by the Borrower may state that such notice is conditioned on the effectiveness
of other credit facilities, in which case such notice may be revoked by the
Borrower (by written notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Each partial
reduction of the Commitments shall be in the aggregate amount of $25,000,000 or
an integral multiple of $1,000,000 in excess thereof and, once terminated, a
Commitment may not be reinstated. The Administrative Agent will promptly notify
the Lenders of any termination or reduction of the Commitments under this
Section 2.04. Each voluntary reduction of the Commitments pursuant to this
Section 2.04(b) shall be applied ratably to the 3 Year Commitments and the 5
Year Commitments and will be applied pro rata to the outstanding Commitments of
each Lender under the applicable Tranche. All fees in respect of the Commitments
accrued until the effective date of any termination of the Commitments shall be
paid on the effective date of such termination.

Section 2.05. Interest. (a) Scheduled Interest. The Borrower shall pay interest
on the unpaid principal amount of each Loan owing to each Lender from the
Funding Date until such principal amount of such Loan shall be paid in full, at
the following rates per annum:

(i) Base Rate Loans. During such periods as such Loan is a Base Rate Loan, a
rate per annum equal at all times to the sum of (x) the Base Rate in effect from
time to time for such Loan plus (y) the Applicable Rate in effect from time to
time for such Loan, payable, in the case of such Loan, in arrears quarterly on
the last day of each March, June, September and December during such periods and
on the date such Base Rate Loan shall be Converted or paid in full.

 

-22-



--------------------------------------------------------------------------------

(ii) Eurodollar Rate Loans. During such periods as such Loan is a Eurodollar
Rate Loan, a rate per annum equal at all times during each Interest Period for
such Loan to the sum of (x) the Eurodollar Rate for such Interest Period for
such Loan plus (y) the Applicable Rate in effect from time to time for such
Loan, payable in arrears on the last day of such Interest Period and, if such
Interest Period has a duration of more than three months, on each day that
occurs during such Interest Period every three months from the first day of such
Interest Period and on the date such Eurodollar Rate Loan shall be Converted or
paid in full.

(b) Default Interest. Upon the occurrence and during the continuance of an Event
of Default under Section 6.01(a), the Borrower shall pay interest on the overdue
amount of principal, interest, fees or other amounts, as the case may be, at a
rate per annum which is (x) in the case of overdue principal, the rate that
would be otherwise applicable thereto pursuant to clause (a)(i) or (a)(ii) of
this Section 2.05 plus 2%, (y) in the case of overdue interest, the rate that
would be otherwise applicable to the principal of the related Loan pursuant to
clause (a)(i) or (a)(ii) of this Section 2.05 (and not pursuant to subclause
(x) of this clause (b)) plus 2% and (z) in the case of fees and other amounts,
the rate described in clause (a)(i) of this Section 2.05 plus 2%.

Section 2.06. Interest Rate Determination. (a) The Administrative Agent shall
give prompt notice to the Borrower and the Lenders of the applicable interest
rate determined by the Administrative Agent for purposes of Section 2.05(a)(i)
or (ii).

(b) If, with respect to any Eurodollar Rate Loans, (i) the Required Lenders
notify the Administrative Agent that the Eurodollar Rate for any Interest Period
for such Loans will not adequately reflect the cost to such Required Lenders of
making, funding or maintaining their respective Eurodollar Rate Loans for such
Interest Period, or (ii) the Administrative Agent determines (which
determination shall be conclusive and binding absent manifest error) that
adequate and reasonable means do not exist for ascertaining the Eurodollar Rate
for the applicable Interest Period, the Administrative Agent shall forthwith so
notify the Borrower and the Lenders. Thereafter, (A) each Eurodollar Rate Loan
will automatically, on the last day of the then existing Interest Period
therefor, Convert into a Base Rate Loan, and (B) the obligation of the Lenders
to make, or to Convert Loans into, Eurodollar Rate Loans shall be suspended
until the Administrative Agent shall notify the Borrower and the Lenders that
the circumstances causing such suspension no longer exist.

(c) If the Borrower shall fail to select the duration of any Interest Period for
any Eurodollar Rate Loans in accordance with the provisions contained in the
definition of “Interest Period” in Section 1.01, the Administrative Agent will
forthwith so notify the Borrower and the Lenders and such Loans will
automatically, on the last day of the then existing Interest Period therefor,
Convert into (or continue as) Eurodollar Rate Loans with an Interest Period of
one month (subject to the provisions set forth in the definition of “Interest
Period”).

(d) On the date on which the aggregate unpaid principal amount of Eurodollar
Rate Loans comprising any Borrowing or Set shall be reduced, by payment or
prepayment or otherwise, to less than $25,000,000, such Loans shall
automatically Convert into Base Rate Loans.

 

-23-



--------------------------------------------------------------------------------

(e) Upon the occurrence and during the continuance of any Event of Default under
Section 6.01(a), (i) each Eurodollar Rate Loan will automatically, on the last
day of the then existing Interest Period therefor, Convert into a Base Rate Loan
and (ii) the obligation of the Lenders to make, or to Convert Loans into,
Eurodollar Rate Loans shall be suspended.

Section 2.07. Optional Conversion of Loans. The Borrower may on any Business
Day, upon notice given to the Administrative Agent not later than 11:00 A.M. on
the third Business Day prior to the date of the proposed Conversion and subject
to the provisions of Sections 2.06 and 2.10, Convert Loans of one Type into
Loans of the other Type; provided, however, that any Conversion of Eurodollar
Rate Loans into Base Rate Loans shall be made only on the last day of an
Interest Period for such Eurodollar Rate Loans and any Conversion of Base Rate
Loans into Eurodollar Rate Loans shall be in an amount not less than
$25,000,000. Each such notice of a Conversion shall, within the restrictions
specified above, specify (i) the date of such Conversion, (ii) the Loans to be
Converted and (iii) if such Conversion is into Eurodollar Rate Loans, the
duration of the initial Interest Period for each such Loan or portion thereof.
Each notice of Conversion shall be irrevocable and binding on the Borrower.

Section 2.08. Optional Prepayments of Loans. (a) The Borrower may prepay the
outstanding principal amount of the Loans, in whole or in part; provided,
however, that each partial prepayment shall be in an aggregate principal amount
of $25,000,000 or an integral multiple of $1,000,000 in excess thereof. Each
optional prepayment made pursuant to this Section 2.08(a) shall be applied to
the Tranche of Loans directed by the Borrower and will be applied pro rata to
the outstanding Loans under the applicable Tranche. Prepayments of the 5 Year
Loans pursuant to this Section 2.08(a) shall be applied to the principal
repayment installments thereof as directed by the Borrower.

(b) [Reserved.]

(c) Notices. Voluntary prepayments pursuant to Section 2.08(a) shall be made
upon notice to the Administrative Agent not later than 11:00 A.M. on any
Business Day for Base Rate Loans, and upon at least three Business Days’ notice
for Eurodollar Rate Loans, stating the Tranche of Loans to be prepaid and the
proposed date and aggregate principal amount of the applicable prepayment. Upon
receipt of a notice of prepayment pursuant to this clause (c), the
Administrative Agent shall promptly notify each Lender of the contents thereof
and of such Lender’s ratable share of such prepayment and such notice shall not
thereafter be revocable.

(d) Other Amounts. All prepayments pursuant to this Section 2.08 shall be
accompanied by interest on the principal amount prepaid, accrued to the date of
such prepayment. In the event of any prepayment of Eurodollar Rate Loans
pursuant to this Section 2.08, the Borrower shall be obligated to reimburse the
Lenders in respect thereof pursuant to Section 8.04(d).

Section 2.09. Increased Costs. (a) If, due to either (i) the introduction of or
any change in or in the interpretation of any law or regulation or (ii) the
compliance with any written guideline or request from any central bank or other
governmental authority each of which is effective after the date hereof (whether
or not having the force of law), there shall be any increase in the cost to any
Lender of agreeing to make or making, funding or maintaining

 

-24-



--------------------------------------------------------------------------------

Eurodollar Rate Loans (excluding for purposes of this Section 2.09 any such
increased costs resulting from (i) Indemnified Taxes, Other Taxes and Excluded
Taxes (as to which Section 2.12 shall govern) and (ii) changes in the basis of
taxation of overall net income or overall gross income by the United States or
by the foreign jurisdiction or state under the laws of which such Lender is
organized or has its Applicable Lending Office or any political subdivision
thereof), then the Borrower shall from time to time, upon demand by such Lender
(with a copy of such demand to the Administrative Agent), pay to the
Administrative Agent for the account of such Lender additional amounts
sufficient to compensate such Lender for such increased cost (whether or not
such increased costs arise prior to the receipt of written notification from
such central bank or other governmental authority), provided that the Borrower
shall not be required to pay any such increased costs to the extent such
increased costs accrued prior to the date that is six months prior to such
notice, and provided further that, if such change, event or circumstance giving
rise to such increased costs has a retroactive effect, then the six-month period
referred to above shall be extended to include the period of retroactive effect
thereof. A certificate as to the amount of such increased cost, submitted to the
Borrower and the Administrative Agent by such Lender, shall be conclusive and
binding for all purposes, absent error in the calculation of such amount.

(b) If any Lender determines that compliance with any law or regulation or any
written guideline or request from any central bank or other governmental
authority (whether or not having the force of law) affects or would affect the
amount of capital required or expected to be maintained by or liquidity
requirement applicable to such Lender or any corporation controlling such Lender
and that the amount of such capital or liquidity requirements is increased by or
based upon the existence of such Lender’s Commitments hereunder, then, upon
demand by such Lender (with a copy of such demand to the Administrative Agent),
the Borrower shall pay to the Administrative Agent for the account of such
Lender, from time to time as specified by such Lender, additional amounts
sufficient to compensate such Lender or such corporation (whether or not such
amounts arise prior to the receipt of written notification from such central
bank or other governmental authority) in the light of such circumstances, to the
extent that such Lender reasonably determines such increase in capital or
liquidity requirements to be allocable to the existence of such Lender’s
Commitments hereunder, provided that the Borrower shall not be required to
compensate such Lender to the extent such amounts arose prior to the date that
is six months prior to such notice, and provided further that, if such change,
event or circumstance giving rise to such increased costs has a retroactive
effect, then the six-month period referred to above shall be extended to include
the period of retroactive effect thereof. A certificate as to such amounts
submitted to the Borrower and the Administrative Agent by such Lender shall be
conclusive and binding for all purposes, absent error in the calculation of such
amounts.

(c) Any Lender claiming any additional amounts payable pursuant to this
Section 2.09 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to minimize such additional
amounts and to change the jurisdiction of its Applicable Lending Office if the
making of such a change would avoid the need for, or reduce the amount of, any
additional amounts that may thereafter accrue and would not, in the reasonable
judgment of such Lender, be otherwise notably disadvantageous to such Lender.
The Borrower shall reimburse such Lender for such Lender’s reasonable expenses
incurred in connection with such change or in considering such a change in an
amount not to exceed the Borrower’s pro rata share of such expenses based on
such Lender’s Loans to the Borrower and the total loans of such Lender to its
similarly situated customers.

 

-25-



--------------------------------------------------------------------------------

(d) For purposes of this Section 2.09, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, regulations, guidelines,
interpretations recommendations and directives promulgated thereunder, issued in
connection therewith or in implementation thereof (whether or not having the
force of law) and (ii) all requests, rules, regulations, guidelines,
interpretations, recommendations or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities (whether or not having the force of law), in each case, pursuant to
Basel III, shall in each case be deemed introduced or adopted after the date
hereof regardless of the date enacted, adopted, issued, promulgated or
implemented. For the avoidance of doubt, the Bank for International Settlements
and the Basel Committee on Banking Supervision each constitute a “governmental
authority” for purposes of this Section 2.09.

Section 2.10. Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Administrative Agent that the introduction of or
any change in or in the interpretation of any law or regulation makes it
unlawful, or any central bank or other governmental authority having relevant
jurisdiction asserts that it is unlawful, for any Lender or its Eurodollar
Lending Office to perform its obligations hereunder to make Eurodollar Rate
Loans or to fund or maintain Eurodollar Rate Loans hereunder, (i) each
Eurodollar Rate Loan, will automatically, upon such demand, Convert into a Base
Rate Loan and (ii) the obligation of the Lenders to make Eurodollar Rate Loans
or to Convert Loans into Eurodollar Rate Loans shall be suspended until the
Administrative Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist.

Section 2.11. Payments and Computations. (a) The Borrower shall make each
payment hereunder and under the Notes, if any, not later than 2:00 P.M. on the
day when due, in US Dollars, to the Administrative Agent at the Administrative
Agent’s Account in same day funds, without set off, counterclaim or deduction.
The Administrative Agent will promptly thereafter cause to be distributed like
funds relating to the payment of principal or interest ratably (other than
amounts payable pursuant to Section 2.09, 2.12 or 8.04(d)) to the Lenders of the
applicable Tranche for the account of their respective Applicable Lending
Offices, and like funds relating to the payment of any other amount payable to
any Lender to such Lender for the account of its Applicable Lending Office, in
each case to be applied in accordance with the terms of this Agreement. Upon its
acceptance of an Assignment and Assumption and recording of the information
contained therein in the Register pursuant to Section 8.07(d), from and after
the effective date specified in such Assignment and Assumption, the
Administrative Agent shall make all payments hereunder and under the Notes, if
any, in respect of the interest assigned thereby to the Lender assignee
thereunder, and the parties to such Assignment and Assumption shall make all
appropriate adjustments in such payments for periods prior to such effective
date directly between themselves. All payments received by the Administrative
Agent after 2:00 P.M. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue.

 

-26-



--------------------------------------------------------------------------------

(b) All computations of interest based on the Base Rate at times when the Base
Rate is based on the Prime Rate shall be made by the Administrative Agent on the
basis of a year of 365 or 366 days, as the case may be, and all computations of
interest based on the Eurodollar Rate or the Base Rate at times when the Base
Rate is not based on the Prime Rate and of fees shall be made by the
Administrative Agent on the basis of a year of 360 days, in each case for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest or fees are payable. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent error in the
calculation of such interest rate or fee.

(c) Whenever any payment hereunder or under the Notes, if any, shall be stated
to be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest; provided, however, that, if
such extension would cause payment of interest on or principal of Eurodollar
Rate Loans to be made in the next following calendar month, such payment shall
be made on the next preceding Business Day.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Lenders that the Borrower
will not make such payment in full, the Administrative Agent may assume that the
Borrower has made such payment in full to the Administrative Agent on such date
and the Administrative Agent may, in reliance upon such assumption, cause to be
distributed to each Lender on such due date an amount equal to the amount then
due such Lender. If and to the extent the Borrower shall not have so made such
payment in full to the Administrative Agent each Lender of the applicable
Tranche severally agrees to repay to the Administrative Agent forthwith on
demand such amount distributed to such Lender together with interest thereon,
for each day from the date such amount is distributed to such Lender until the
date such Lender repays such amount to the Administrative Agent, at the greater
of the Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

Section 2.12. Taxes. (a) Payments Free of Taxes; Obligation to Withhold;
Payments on Account of Taxes.

(i) Any and all payments by or on account of any obligation of the Borrower
hereunder or under the Notes shall to the extent permitted by applicable laws be
made free and clear of and without reduction or withholding for any Taxes. If,
however, applicable laws require the Withholding Agent to withhold or deduct any
Tax, such Tax shall be withheld or deducted in accordance with such laws as
determined by the Withholding Agent upon the basis of the information and
documentation to be delivered pursuant to subsection (e) below.

(ii) If the Withholding Agent shall be required by applicable law to withhold or
deduct any Taxes from any payment, then (A) the Withholding Agent shall withhold
or make such deductions as are determined by the Withholding Agent to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) the Withholding Agent shall timely pay the full
amount withheld or deducted to the relevant Governmental Authority in accordance
with applicable law, and (C) to the

 

-27-



--------------------------------------------------------------------------------

extent that the withholding or deduction is made on account of Indemnified Taxes
or Other Taxes, the sum payable by the Borrower shall be increased as necessary
so that after any required withholding or deductions (including those applicable
to additional sums payable under this Section 2.12) the Administrative Agent or
any Lender receives an amount equal to the sum it would have received had no
such withholding or deduction been made.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable laws.

(c) Indemnification.

(i) Without limiting the provisions of subsection (a) or (b) above, the Borrower
shall, and does hereby, indemnify the Administrative Agent and each Lender and
shall make payment in respect thereof within 30 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Tax or Other Taxes imposed or asserted on or attributable to amounts
payable under this Section 2.12) withheld or deducted by the Withholding Agent
or paid by the Administrative Agent or such Lender, and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto.

(ii) Each Lender shall severally indemnify, within 30 days after demand
therefor, (A) the Administrative Agent for any Indemnified Taxes attributable to
such Lender (but only to the extent that the Borrower has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Borrower to do so), (B) the Withholding Agent for
any Taxes attributable to such Lender’s failure to comply with the provisions of
Section 8.07(e) relating to the maintenance of a Participant Register and
(C) the Withholding Agent for any Excluded Taxes attributable to such Lender, in
each case, that are payable or paid by the Withholding Agent in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent or the
Withholding Agent, as applicable, shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent and the Withholding
Agent, as applicable, to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (c)(ii).

(d) Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or the
Administrative Agent to a Governmental Authority as provided in this
Section 2.12, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by law to report such
payment, or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

 

-28-



--------------------------------------------------------------------------------

(e) Status of Lenders; Tax Documentation.

(i) Each Lender shall deliver to the Borrower and to the Administrative Agent,
at the time or times prescribed by applicable laws or when reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation prescribed by applicable laws or by the taxing
authorities of any jurisdiction and such other reasonably requested information
as will permit the Borrower or the Administrative Agent, as the case may be, to
determine (A) whether payments made hereunder or under any of the Notes are
subject to Taxes, (B) if applicable, the required rate of withholding or
deduction, and (C) such Lender’s entitlement to any available exemption from, or
reduction of, applicable Taxes in respect of all payments to be made to such
Lender by the Borrower pursuant to this Agreement or otherwise to establish such
Lender’s status for withholding tax purposes in the applicable jurisdiction.

(ii) Without limiting the generality of the foregoing, any Lender that is a
“United States person” within the meaning of Section 7701(a)(30) of the Internal
Revenue Code (or, if such Lender is disregarded as an entity separate from its
owner for U.S. Federal income tax purposes, the Person treated as its owner for
U.S. Federal income tax purposes) shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the request
of the Borrower or the Administrative Agent) executed originals of Internal
Revenue Service Form W-9 (or successor thereto) or such other documentation or
information prescribed by applicable laws or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent, as the case may be, to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.

(iii) Without limiting the generality of the foregoing, each Foreign Lender (or,
if such Foreign Lender is disregarded as an entity separate from its owner for
U.S. Federal income tax purposes, the Person treated as its owner for U.S.
Federal income tax purposes) that is entitled under the Internal Revenue Code or
any applicable treaty to an exemption from or reduction of withholding tax with
respect to payments hereunder or under any other Loan Document shall deliver to
the Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent), whichever of the following
is applicable:

(A) executed originals of Internal Revenue Service Form W-8BEN (or successor
thereto) claiming eligibility for benefits of an income tax treaty to which the
United States is a party,

(B) executed originals of Internal Revenue Service Form W-8ECI (or successor
thereto),

 

-29-



--------------------------------------------------------------------------------

(C) executed originals of Internal Revenue Service Form W-8IMY (or successor
thereto) and all required supporting documentation including, Internal Revenue
Service Form W-8ECI, IRS Form W-8BEN, a certificate substantially in the form of
Exhibit D-2 or Exhibit D-3, Internal Revenue Service Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a certificate substantially in the form of
Exhibit D-4,

(D) in the case of a Foreign Lender (or, if such Foreign Lender is disregarded
as an entity separate from its owner for U.S. Federal income tax purposes, the
Person treated as its owner for U.S. Federal income tax purposes) claiming the
benefits of the exemption for portfolio interest under section 881(c) of the
Internal Revenue Code: (x) a certificate substantially in the form of
Exhibit D-1 to the effect that such Foreign Lender (or such other Person) is not
(1) a “bank” within the meaning of section 881(c)(3)(A) of the Internal Revenue
Code, (2) a “10 percent shareholder” of the Borrower within the meaning of
section 881(c)(3)(B) of the Internal Revenue Code, or (3) a “controlled foreign
corporation” described in section 881(c)(3)(C) of the Internal Revenue Code; and
(y) executed originals of Internal Revenue Service Form W-8BEN (or successor
thereto), or

(E) executed originals of any other form prescribed by applicable laws as a
basis for claiming exemption from or a reduction in U.S. federal withholding tax
together with such supplementary documentation as may be prescribed by
applicable laws to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made.

(iv) Without limiting the generality of the foregoing, if a payment made to a
Lender under any Loan Document would be subject to U.S. federal withholding tax
imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Internal Revenue Code, as applicable), each Lender shall deliver
to the Administrative Agent and the Borrower, and the Administrative Agent shall
deliver to the Borrower, such documentation reasonably requested by the
Administrative Agent and the Borrower, as applicable, sufficient for the
Administrative Agent and the Borrower to comply with their respective
obligations under FATCA and to determine whether payments to such Lender or
Administrative Agent are subject to withholding tax under FATCA. Solely for
purposes of this sub-clause (iv), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.

(v) Each Lender shall promptly notify the Borrower and the Administrative Agent
in writing of any change in circumstances which would modify or render invalid
any claimed exemption or reduction.

 

-30-



--------------------------------------------------------------------------------

(f) Treatment of Certain Refunds. Unless required by applicable laws, at no time
shall the Borrower have any obligation to file for or otherwise pursue on behalf
of a Lender or the Administrative Agent, or have any obligation to pay to any
Lender or the Administrative Agent, any refund of Taxes withheld or deducted
from funds paid for the account of such Lender or Administrative Agent, as the
case may be. If any party determines, in its reasonable discretion, that it has
received a refund of any Taxes for which it has been indemnified under this
Section 2.12, it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, under this Section 2.12 with respect to the Taxes giving rise to such
refund), net of all reasonable out-of-pocket expenses (including Taxes) incurred
by such indemnified party; provided that the indemnifying party, upon the
request of the indemnified party, agrees to repay to such indemnified party the
amount paid over to the indemnifying party, in the event such indemnified party
is required to repay such refund to such Governmental Authority.

(g) Reduction of Additional Amounts. The Administrative Agent and any Lender, as
applicable, shall use reasonable efforts to take such steps (including changing
the jurisdiction of its Applicable Lending Office) as would not be notably
disadvantageous to it to avoid or minimize any indemnity payments or additional
amounts payable by the Borrower pursuant to this Section 2.12. The Borrower
shall reimburse the Administrative Agent and such Lender for reasonable expenses
incurred in connection with such steps, in the case of a Lender, in an amount
not to exceed the Borrower’s pro rata share of such expenses based on such
Lender’s Loans to the Borrower and the total loans of such Lender to its
similarly situated customers.

Section 2.13. Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set off,
or otherwise) on account of the Loans owing to it (other than pursuant to
Section 2.09, 2.12, 8.01(b), 8.04(d) or 8.07) in excess of its ratable share of
payments on account of the Loans of the applicable Tranche as contemplated
hereunder, such Lender shall forthwith notify the Administrative Agent of such
fact and purchase from the other Lenders of the applicable Tranche such
participations in the Loans owing to them as shall be necessary to cause such
purchasing Lender to share the excess payment ratably with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and such Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery together with an amount equal to
such Lender’s ratable share (according to the proportion of (i) the amount of
such Lender’s required repayment to (ii) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered. The Borrower
agrees that any Lender so purchasing a participation from another Lender by
delivering payment pursuant to this Section 2.13 may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of set
off) with respect to such participation as fully as if such Lender were the
direct creditor of the Borrower in the amount of such participation.

Section 2.14. Evidence of Debt. (a) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Loan owing to such Lender from
time to time, including the amounts of principal and interest payable and paid
to such Lender from time to time hereunder in respect of Loans. The Borrower
agrees that upon notice by any Lender to the Borrower (with a copy of

 

-31-



--------------------------------------------------------------------------------

such notice to the Administrative Agent) to the effect that a Note is required
or appropriate in order for such Lender to evidence (whether for purposes of
pledge, enforcement or otherwise) the Loans owing to such Lender, the Borrower
shall promptly execute and deliver to such Lender a Note payable to the order of
such Lender in a principal amount up to the outstanding Loans of such Lender.

(b) The Register maintained by the Administrative Agent pursuant to
Section 8.07(d) shall include (i) the date and amount of each Borrowing, the
Type and Tranche of Loans comprising each Borrowing and, if appropriate, the
Interest Period applicable thereto, (ii) the terms of each Assignment and
Assumption delivered to and accepted by it, (iii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iv) the amount of any sum received by the Administrative
Agent from the Borrower hereunder and each Lender’s share thereof.

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to subsection (b) above, and by each Lender in its account or accounts
pursuant to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement, absent manifest error;
provided, however, that the failure of the Administrative Agent or such Lender
to make an entry, or any finding that an entry is incorrect, in the Register or
such account or accounts shall not limit or otherwise affect the obligations of
the Borrower under this Agreement.

Section 2.15. Fees. (a) Commitment Fee. The Borrower shall pay to the
Administrative Agent for the account of each Lender (other than any Defaulting
Lender or Non-Funding Lender) a commitment fee on the daily actual unused amount
of the Commitment of such Lender, for each day during the period from and
including the Effective Date to and including the date on which the Commitments
are terminated pursuant to Section 2.04, at a rate equal to 0.10% per annum. The
commitment fee shall accrue at all times during such period, including at any
time during which one or more of the conditions in Article 3 is not met, and
shall be due and payable quarterly in arrears on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the Effective Date, and on the date on which the Commitments are
terminated pursuant to Section 2.04. Such fees shall be fully earned upon
becoming due and payable and shall not be refundable for any reason whatsoever.

(b) Other Fees. The Borrower shall timely pay such fees as separately agreed in
the Fee Letters.

ARTICLE 3

CONDITIONS TO EFFECTIVENESS AND LENDING

Section 3.01. Effective Date. The Lenders’ Commitments shall not become
effective hereunder unless each of the following conditions is satisfied (or
waived in accordance with Section 8.01):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) customary written evidence reasonably satisfactory to the
Administrative Agent (which may include telecopy or electronic transmission of a
signed signature page of this Agreement) that such party has signed a
counterpart of this Agreement.

 

-32-



--------------------------------------------------------------------------------

(b) The Borrower shall have paid all fees and reasonable out-of-pocket expenses
of the Administrative Agent, the Joint Lead Arrangers and the Lenders that are
due and payable on the Effective Date, including the invoiced fees and expenses
of counsel to the Administrative Agent, for which invoices have been presented
to the Borrower at least three Business Days prior to the Effective Date.

(c) The Administrative Agent (or its counsel) shall have received on or before
the Effective Date each of the following:

(i) copies of the certificate of incorporation of the Borrower, together with
all amendments thereto, and a certificate of good standing, each certified by
the appropriate governmental officer in its jurisdiction of incorporation;

(ii) copies, certified by the Secretary or Assistant Secretary of the Borrower,
of its by-laws and of its Board of Directors’ resolutions authorizing the
borrowing by the Borrower hereunder, the Transactions and the payment of related
fees and expenses and the execution of the Loan Documents to which it is a
party;

(iii) an incumbency certificate, executed by the Secretary or Assistant
Secretary of the Borrower, which shall identify by name and title and bear the
signatures of any of the Authorized Officers and any other officers or employees
of the Borrower authorized to sign the Loan Documents to which it is a party and
to request Loans hereunder, upon which certificate the Administrative Agent and
the Lenders shall be entitled to rely until informed of any change in writing by
the Borrower;

(iv) a favorable written opinion of the General Counsel of the Borrower in form
reasonably satisfactory to the Administrative Agent;

(v) a certificate from an Authorized Officer of the Borrower confirming that
this Agreement is a “Qualifying Term Loan Facility” for purposes of the Bridge
Loan Agreement; and

(vi) a copy of the certificate delivered to JPMCB, as administrative agent under
the Bridge Loan Agreement, pursuant to the third sentence of Section 2.08(c)
thereof.

(d) The Administrative Agent shall have received all documentation and other
information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the Act, as reasonably requested by the Administrative Agent in writing at least
five days prior to the Effective Date.

Section 3.02. Funding Date. Each Lender’s obligations to make any Loan hereunder
is subject to the satisfaction (or waiver in accordance with Section 8.01) of
the following conditions on or after the Effective Date:

 

-33-



--------------------------------------------------------------------------------

(a) The Share Acquisition shall have been (or, substantially contemporaneously
with the borrowing of the Loans, shall be) consummated pursuant to the
Transaction Agreement without giving effect to any consents, amendments or
waivers by the Borrower thereto that in each case are materially adverse to the
Lenders or the Joint Lead Arrangers (each, a “Materially Adverse Modification”),
unless each of the Joint Lead Arrangers shall have provided consent thereto
(such consent not to be unreasonably withheld, conditioned or delayed) (it being
understood that (i) any reallocation of the acquisition consideration pursuant
to the terms of the Transaction Agreement as in effect on the Effective Date
shall not be a consent, amendment or waiver requiring the consent of the Joint
Lead Arrangers and (ii) neither of (A) any increase in the Cash Consideration or
the Base Verizon Share Amount composed of, or financed with the proceeds of the
issuance of, equity of the Borrower or (B) any decrease of less than 15% of the
sum of the Cash Consideration plus the Base Verizon Share Amount plus the
Omnitel Consideration Amount or the aggregate principal amount of the Omnitel
Note, as applicable, plus the aggregate principal amount of the Verizon Notes as
contemplated on the Effective Date shall be materially adverse to the Lenders or
the Joint Lead Arrangers); provided that, in the case of a Vodafone Scheme (as
defined in the Transaction Agreement), if the conditions precedent to the Share
Acquisition specified in Article 7 of the Transaction Agreement, other than the
Post-Sanction Conditions (as defined in the Transaction Agreement), have been
satisfied or waived (without any Materially Adverse Modification) and the
Borrower delivers a notice in writing to the Administrative Agent confirming
satisfaction or waiver (without any Materially Adverse Modification) of such
conditions, then the condition precedent in this clause (a) shall be deemed to
have been satisfied subject to the satisfaction of the Post-Sanction Conditions
(without any Materially Adverse Modification) within two Business Days following
delivery of such notice.

(b) The Borrower shall have paid all fees and reasonable out-of-pocket expenses
of the Administrative Agent, the Joint Lead Arrangers and the Lenders that are
due and payable on the Funding Date (including the invoiced fees and expenses of
counsel to the Administrative Agent) for which invoices have been presented to
the Borrower at least three Business Days prior to the Funding Date.

(c) The Administrative Agent (or its counsel) shall have received each Note
requested by any Lender pursuant to Section 2.14, which request was made in
writing at least five Business Days prior to the Funding Date.

(d) (i) the Transaction Representations shall be true and correct as of (x) if
the Transactions are to be consummated pursuant to the Vodafone Scheme (as
defined in the Transaction Agreement), on the Sanction Date (as defined in the
Transaction Agreement) and (y) otherwise, on the date of the borrowing of the
Loans, and (ii) the Specified Representations shall be true and correct in all
material respects (and, in the case of any Specified Representation qualified as
to “materiality” or by “Material Adverse Effect” or similar standard, in all
respects) as at the time of the borrowing of the Loans.

(e) The absence of, at the time of borrowing of the Loans, any Event of Default
described in Sections 6.01(a), 6.01(c)(i) (solely with respect to a breach of
Section 5.02(a) and 5.02(b)), 6.01(d) (solely with respect to the acceleration
of indebtedness for borrowed money of the Borrower aggregating to at least the
Requisite Amount) or 6.01(e).

 

-34-



--------------------------------------------------------------------------------

(f) The Administrative Agent shall have received (i) a certificate in form
attached as Exhibit F hereto, dated as of the Funding Date, from an Authorized
Officer or the Secretary or Assistant Secretary of the Borrower that each of the
conditions set forth in Sections 3.02(a), (d) (with respect to clause (i), to
the knowledge of such Authorized Officer, Secretary or Assistant Secretary based
solely on his or her review of the certificate delivered by Vodafone under
Section 7.3(c) of the Transaction Agreement) and (e) have been satisfied and
(ii) a Notice of Borrowing in accordance with Section 2.02.

Section 3.03. Determinations Under Sections 3.01 and 3.02. For purposes of
determining compliance with the conditions specified in Sections 3.01 and 3.02,
each Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lenders unless an officer
of the Administrative Agent responsible for the transactions contemplated by
this Agreement shall have received written notice from such Lender prior to,
with respect to conditions specified in Section 3.01, the Effective Date, and
with respect to conditions specified in Section 3.02, the Funding Date,
specifying its objection thereto. The Administrative Agent (or its counsel)
shall promptly notify the Lenders and the Borrower in writing of the occurrence
of each of the Effective Date and the Funding Date and each such notification
shall be conclusive and binding.

Section 3.04. Actions During the Availability Period. During the Availability
Period and notwithstanding anything set forth in this Agreement or otherwise to
the contrary (including whether any condition to the occurrence of the Effective
Date may subsequently be determined not to have been satisfied or that any
representation given as a condition thereof or otherwise was incorrect or any
failure by the Borrower to comply with the covenants in Sections 5.01 and 5.02
prior to the funding of the Loans on the Funding Date), except as set forth in
Section 3.02, neither the Administrative Agent nor any Lender or any other
person shall be entitled to:

(a) cancel any of its Commitments (except as set forth in Section 2.04) to the
extent to do so would prevent, limit or delay the making of a Loan;

(b) rescind, terminate or cancel this Agreement or any of its Commitments
hereunder or exercise any right or remedy or make or enforce any claim under the
Loan Documents or otherwise it may have to the extent to do so would prevent,
limit or delay the making of its Loan;

(c) refuse to participate in making its Loan; or

(d) exercise any right of set off or counterclaim in respect of its Loan to the
extent to do so would prevent, limit or delay the making of its Loan.

Notwithstanding anything set forth in this Agreement to the contrary, without
limiting the provisions of Section 3.02, any failure by the Borrower to comply
with Section 5.01 or 5.02 prior to the funding of the Loans on the Funding Date
shall not constitute a breach of this Agreement, and the Administrative Agent
and the Lenders shall have no rights or remedies with respect thereto; provided,
that after the funding of the Loans on the Funding Date, the Lenders shall have
all rights and remedies pursuant to Section 6.01 with respect to any such
non-compliance notwithstanding that they were not available during the
Availability Period as a result of this Section 3.04.

 

-35-



--------------------------------------------------------------------------------

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

Section 4.01. Representations and Warranties of the Borrower. The Borrower
represents and warrants on the Effective Date (and, solely with respect to the
Specified Representations on the Funding Date):

(a) The Borrower is a corporation duly organized, validly existing and in good
standing under the laws of the state of its incorporation.

(b) The execution, delivery and performance by the Borrower of this Agreement
and the Notes, if any, and the consummation of the transactions contemplated
hereby and thereby, are within the Borrower’s organizational powers, have been
duly authorized by all necessary organizational action, and do not contravene
(i) the Borrower’s charter or by-laws (or other equivalent organizational
documents) or (ii) except where such contravention would not reasonably be
expected to have a Material Adverse Effect, any law or contractual restriction
binding on or affecting the Borrower.

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance by the Borrower of this Agreement or the
Notes, if any, except as would not reasonably be expected to have a material
adverse effect on the validity or enforceability of this Agreement or the Notes,
if any, or the material rights or remedies of the Administrative Agent or the
Lenders hereunder or thereunder.

(d) This Agreement has been, and each of the Notes, if any, when delivered
hereunder will have been, duly executed and delivered by the Borrower. Assuming
that this Agreement has been duly executed by the Administrative Agent and each
of the Lenders, this Agreement is, and each of the Notes when delivered
hereunder will be, the legal, valid and binding obligation of the Borrower
enforceable against the Borrower in accordance with their respective terms,
subject to (i) bankruptcy, insolvency, reorganization, moratorium and other
similar laws of general application affecting the rights and remedies of
creditors and (ii) general principles of equity, regardless of whether applied
in proceedings in equity or at law.

(e) The Consolidated balance sheet of the Borrower as at December 31, 2012 and
the related Consolidated statements of income and cash flows of the Borrower for
the fiscal year then ended, which have been made publicly available on the SEC’s
EDGAR system website, fairly present, in all material respects, the Consolidated
financial condition of the Borrower as at such date and the Consolidated results
of the operations of the Borrower for the period ended on such date, all in
accordance with GAAP.

(f) There is no pending or (to the knowledge of the Borrower) threatened action,
investigation or proceeding, including, without limitation, any Environmental
Action, affecting the Borrower or any of its Subsidiaries which has not been
disclosed in the Borrower’s most

 

-36-



--------------------------------------------------------------------------------

recent Annual Report on Form 10-K or subsequent Quarterly Reports on Form 10-Q
filed with the SEC on or prior to the date hereof before any court, governmental
agency or arbitrator that is initiated by any Person other than a Lender in its
capacity as a Lender (i) that is reasonably likely to have a Material Adverse
Effect or (ii) that purports to affect the legality, validity or enforceability
of any Loan Document and as to which there is a reasonable possibility of an
adverse decision.

(g) Since December 31, 2012, there has been no Material Adverse Change.

(h) The Borrower is not an Investment Company, as such term is defined in the
Investment Company Act of 1940, as amended.

(i) No part of the proceeds of any Loans will be used by the Borrower in any
manner that would result in a violation of Regulation U or X, issued by the
Board of Governors of the Federal Reserve System.

(j) Set forth on Schedule 4.01(j) hereof is a list of Subsidiaries of the
Borrower that, for the most recent fiscal quarter of the Borrower, in the
aggregate, together with the Borrower, accounted for not less than 65% of total
revenues and sales as shown on the Consolidated financial statements of the
Borrower for such fiscal quarter.

(k) None of the Borrower, any of its Restricted Subsidiaries, or any of the
Borrower’s directors or officers, nor, to the knowledge of the Borrower, any
directors or officers of any of the Borrower’s Restricted Subsidiaries, is the
subject of sanctions administered by the Office of Foreign Assets Control of the
U.S. Department of the Treasury (“OFAC”) (including by being listed on the list
of Specially Designated Nationals and Blocked Persons issued by OFAC) or the
U.S. Department of State (collectively, “Sanctions”). None of the Borrower nor
its Restricted Subsidiaries is located, organized or resident in a country or
territory that is the subject of Sanctions. No part of the proceeds of the Loans
shall be used by the Borrower in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended. The Borrower and each of its Restricted
Subsidiaries is in compliance, in all material respects, with the Act.

ARTICLE 5

COVENANTS OF THE BORROWER

Section 5.01. Affirmative Covenants. So long as any Loan shall remain unpaid or
any Lender shall have any Commitment hereunder, the Borrower will:

(a) Compliance with Laws, Etc. Comply, and cause each of the Restricted
Subsidiaries to comply, in all material respects, with all applicable laws,
rules, regulations and orders, such compliance to include, without limitation,
compliance with ERISA and Environmental Laws, except where the failure to so
comply would not have a Material Adverse Effect.

(b) Payment of Taxes, Etc. Pay and discharge, and cause each of the Restricted
Subsidiaries to pay and discharge, before the same shall become delinquent, all
taxes, assessments and governmental charges or levies imposed upon it or upon
its property; provided, however, that the Borrower and the Restricted
Subsidiaries shall not be required to pay or

 

-37-



--------------------------------------------------------------------------------

discharge any such tax, assessment, charge or levy (i) that is being contested
in good faith by appropriate proceedings and with respect to which appropriate
reserves have been set aside or (ii) where failure to do so would not reasonably
be expected to result in a Material Adverse Effect.

(c) Maintenance of Insurance. Maintain, and cause each of the Restricted
Subsidiaries to maintain, insurance with reputable insurance companies or
associations in such amounts and covering such risks as is (i) consistent with
the Borrower’s past practice or (ii) usually carried by companies engaged in
similar businesses and owning similar properties in the same general areas in
which the Borrower or such Restricted Subsidiary operates; provided, however,
that each of the Borrower and the Restricted Subsidiaries may self-insure to the
extent consistent with prudent business practice.

(d) Preservation of Existence, Etc. Preserve and maintain, and cause each of the
Restricted Subsidiaries to preserve and maintain, its existence, rights and
franchises; provided, however, that the Borrower and the Restricted Subsidiaries
may consummate any transaction not prohibited by Section 5.02(b) and provided
further that (i) none of the Borrower or any of the Restricted Subsidiaries
shall be required to preserve any right or franchise and (ii) any Restricted
Subsidiary shall not be required to preserve any existence, in either case, if
(x) immediately after giving effect thereto the representation in
Section 4.01(j) would be true and (y) the management of the Borrower or of such
Restricted Subsidiary shall determine that the preservation thereof is no longer
desirable in the conduct of the business of the Borrower or such Restricted
Subsidiary, as the case may be.

(e) Visitation Rights. Subject to applicable law and third party confidentiality
agreements entered into by the Borrower or any Restricted Subsidiary, during
normal business hours and upon not less than five days’ notice, permit the
Administrative Agent (and during the continuance of a Default, one or more
Lenders) or agents or representatives thereof, to examine and make copies of and
abstracts from the records and books of account of (excluding any confidential
information), and visit the properties of, the Borrower and any of the
Restricted Subsidiaries, and to discuss the affairs, finances and accounts of
the Borrower and any of the Restricted Subsidiaries with the appropriate
representatives of the Borrower and together with, subject to the Borrower’s
prior written consent (such consent not to be unreasonably withheld or delayed),
the appropriate representatives of the Borrower’s independent certified public
accountants; provided that the Administrative Agent and the Lenders may make
copies of and abstracts from the records and books of account only at times when
a Default has occurred and is continuing; provided further that so long as no
Default or Event of Default is continuing, the number of inspections that may be
conducted in any fiscal year shall not exceed one.

(f) Keeping of Books. Keep, and cause each of the Restricted Subsidiaries to
keep, in all material respects, proper books of record and account, in which
entries shall be made of all financial transactions and the assets and business
of the Borrower and each such Restricted Subsidiary sufficient to permit the
preparation of financial statements in accordance with GAAP.

(g) Maintenance of Properties, Etc. Maintain and preserve, and cause each of the
Restricted Subsidiaries to maintain and preserve, its properties that are used
or useful in the conduct of its business in good working order and condition,
ordinary wear and tear excepted, except where the failure to do so would not
result in a Material Adverse Effect.

 

-38-



--------------------------------------------------------------------------------

(h) Transactions with Affiliates. Conduct, and cause each of the Restricted
Subsidiaries to conduct, all transactions otherwise permitted under this
Agreement with any of its Affiliates (other than the Borrower or any Subsidiary)
on terms that are no less favorable to the Borrower or such Restricted
Subsidiary than it would obtain in a comparable arm’s length transaction with a
Person not an Affiliate, or if no comparable arm’s length transaction exists, on
terms that are fair and reasonable as determined by the management of the
Borrower, except in each case where the failure to do so, in the aggregate,
would not have a Material Adverse Effect.

(i) Reporting Requirements. Furnish to the Administrative Agent to make
available (and the Administrative Agent agrees to make available and so deliver
copies thereof) to each Lender (it being understood that each such deliverable
shall be subject to the confidentiality provisions of Section 8.13 hereof):

(i) as soon as available and in any event within 60 days after the end of each
of the first three quarters of each fiscal year of the Borrower, the
Consolidated unaudited balance sheet of the Borrower as of the end of such
quarter and the Consolidated statements of income and cash flows of the Borrower
for the period commencing at the end of the previous fiscal year and ending with
the end of such quarter, duly certified (subject to year-end audit adjustments)
by the chief financial officer, treasurer or controller of the Borrower as
having been prepared in accordance with GAAP;

(ii) as soon as available and in any event within 120 days after the end of each
fiscal year of the Borrower, a copy of the annual audit report for such year for
the Borrower, containing the Consolidated balance sheet of the Borrower as of
the end of such fiscal year and the Consolidated statements of income and cash
flows of the Borrower for such fiscal year, in each case accompanied by the
opinion(s) of one or more firms of independent certified public accountants of
nationally recognized standing;

(iii) as soon as possible and in any event within five Business Days after the
occurrence of each Default continuing on the date of such statement, a statement
of the Chief Financial Officer, Treasurer or Controller of the Borrower setting
forth details of such Default and the action that the Borrower has taken and
proposes to take with respect thereto;

(iv) promptly after the sending or filing thereof, copies of all quarterly and
annual reports and proxy solicitations that the Borrower sends to any of its
securityholders, and copies of all reports on Form 8-K that the Borrower files
with the SEC (other than reports on Form 8-K filed solely for the purpose of
incorporating exhibits into a registration statement previously filed with the
SEC);

(v) prompt notice of all actions and proceedings before any court, governmental
agency or arbitrator affecting the Borrower or any of its Restricted
Subsidiaries of the type described in Section 4.01(f);

(vi) reasonably promptly after the request by any Lender, all documentation and
other information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the Act, as reasonably requested by such Lender in writing;

 

-39-



--------------------------------------------------------------------------------

(vii) together with the financial statements required under Section 5.01(i)(i)
and (ii) during the period when the financial covenant set forth in
Section 5.02(d) is in effect, a compliance certificate in substantially the form
of Exhibit E signed by the Chief Financial Officer, Treasurer or Controller of
the Borrower showing the calculations necessary to determine compliance with the
financial covenant set forth in Section 5.02(d); and

(viii) such other information respecting the Borrower or any of the Restricted
Subsidiaries as any Lender through the Administrative Agent may from time to
time reasonably request.

Reports required to be delivered pursuant to clauses (i), (ii) and (iv) above
for the Borrower shall be deemed to have been delivered on the date on which the
Borrower posts such reports on any of www.sec.gov or www.verizon.com or on
Intralinks (or another similar website for purposes of posting information to
the Lenders to which the Administrative Agent and the Lenders have access) and
such posting shall be deemed to satisfy the reporting requirements of clauses
(i), (ii) and (iv) above.

(j) Use of Proceeds. Use the proceeds of the Loans to finance, in part, the
Transactions and to pay related transaction costs.

Section 5.02. Negative Covenants. So long as any Loan shall remain outstanding
or any Lender shall have any Commitment hereunder the Borrower will not:

(a) Liens, Etc. Create any Lien on or with respect to any of its properties,
whether now owned or hereafter acquired, or on any of the income or profits
therefrom unless it shall have made effective provision whereby the Loans shall
be secured by such Lien equally and ratably with (or prior to) any and all
obligations and Debt so secured so long as such obligations and Debt are so
secured, provided that nothing in this Section 5.02 shall be construed to
prevent or restrict the following:

(i) Permitted Liens,

(ii) purchase money Liens upon or in any real property or equipment acquired or
held by the Borrower in the ordinary course of business to secure the purchase
price of such property or equipment or to secure Debt incurred solely for the
purpose of financing the acquisition of such property or equipment, or Liens
existing on such property or equipment at the time of its acquisition or
conditional sales or other similar title retention agreements with respect to
property hereafter acquired or extensions, renewals or replacements of any of
the foregoing for the same or a lesser amount; provided, however, that no such
Lien shall extend to or cover any properties of any character other than the
real property or equipment being acquired, and no such extension, renewal or
replacement shall extend to or cover any properties not theretofore subject to
the Lien being extended, renewed or replaced,

 

-40-



--------------------------------------------------------------------------------

(iii) the Liens existing on the Effective Date,

(iv) Liens on property of a Person existing at the time such Person is merged
into, consolidated with or acquired by the Borrower, provided that (A) to the
extent such Liens were created at a time when such Person was a Subsidiary or an
Affiliate of the Borrower, such Liens attach solely to the properties or assets
subject to such Liens immediately prior to such merger, consolidation or
acquisition, (B) any such Liens that were created during the period immediately
prior to such merger, consolidation or acquisition were created in the ordinary
course of business of such Person and (C) the Debt secured by such Liens does
not exceed the fair market value of the assets (including intangible assets) of
such Person so merged into, consolidated with or acquired by the Borrower,

(v) Liens to secure Debt issued by the Borrower in connection with a
consolidation or merger of the Borrower with or into any of its Affiliates in
exchange for or otherwise in substitution for long-term senior secured Debt of
such Affiliate (without increase in the amount or extension of the final
maturity date of the Debt of such Affiliate),

(vi) the replacement, extension or renewal of any Lien permitted by clauses
(iii) and (iv) above upon or in the same property theretofore subject thereto or
the replacement, extension or renewal (without increase in the amount or
extension of the final maturity date) of the Debt secured thereby, and

(vii) other Liens securing Debt or other obligations in an aggregate principal
amount not to exceed at any time outstanding $400,000,000 (it being understood
that any increase in the amount of Debt secured by such Liens shall be deemed to
be the creation of a Lien for the purpose of this Section 5.02(a)).

(b) Mergers, Etc. Merge or consolidate with or into, or convey, transfer, lease
or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to, any Person, or permit any of the Restricted Subsidiaries
to do so, except that (i) any Restricted Subsidiary may merge or consolidate
with or into, or dispose of assets to, any other Restricted Subsidiary or any
subsidiary that becomes a Restricted Subsidiary immediately following such
merger, consolidation or acquisition of assets, (ii) any Restricted Subsidiary
may merge into or dispose of assets to the Borrower, (iii) the Restricted
Subsidiaries may merge into, consolidate with or dispose of assets to Persons
other than the Borrower and the Restricted Subsidiaries so long as, after giving
effect to such transaction, the Borrower and the Restricted Subsidiaries, taken
as a whole, have not disposed of all or substantially all of their assets and
(iv) the Borrower may merge with any of the Restricted Subsidiaries so long as
the surviving Person assumes all obligations of the Borrower hereunder and under
the Notes, the documentation evidencing such assumption of obligations is
reasonably satisfactory to the Required Lenders and such surviving Person has a
Rating from at least one of Moody’s or S&P of better than or equal to Baa2 and
BBB, respectively, or if no Rating is available for such surviving Person, then
such surviving Person has a Commercial Paper Rating from at least one of Moody’s
or S&P of better than or equal to P-2 or A-2, respectively, provided that, in
the case of the foregoing clause (iv), no Default shall have occurred and be
continuing at the time of such proposed transaction or would result therefrom.

 

-41-



--------------------------------------------------------------------------------

(c) Accounting Changes. Make or permit, or permit any of the Restricted
Subsidiaries to make or permit, any change in accounting policies or reporting
practices, except (i) as required or permitted by GAAP, (ii) to implement IFRS
pursuant to Section 1.03(b) or (iii) where the effect of such change, together
with all other changes in accounting policies or reporting practices made
pursuant to this clause (iii) since the Effective Date, is immaterial to the
Borrower and its Subsidiaries taken as a whole.

(d) Leverage Ratio. After the funding of the Loans on the Funding Date until the
first date following the Funding Date on which the Borrower has a Rating from
Moody’s and S&P of better than or equal to A3 and A-, respectively, (giving
effect to the Transactions) permit the Leverage Ratio on the last day of any
fiscal quarter for which financial statements are delivered pursuant to Sections
5.01(i)(i) and (ii) to exceed 3.50:1.00.

ARTICLE 6

EVENTS OF DEFAULT

Section 6.01. Events of Default. If any of the following events (“Event of
Default”) shall occur at any time on or after the Effective Date and be
continuing after the funding of the Loans on the Funding Date:

(a) The Borrower shall fail to pay (i) any principal of any Loan when the same
becomes due and payable; or (ii) any interest on any Loan within three Business
Days after the same becomes due and payable or (iii) any fees or other amounts
payable under this Agreement or any Note after the same become due and payable
and such failure in the case of clause (iii) shall continue for three Business
Days after the receipt by the Borrower of written notice from the Administrative
Agent of such amount being due, together with a statement in reasonable detail
of the calculation thereof; or

(b) Any representation or warranty made or deemed made by the Borrower herein or
in any certificate required to be delivered hereunder shall prove to have been
incorrect in any material respect when made or deemed made; or

(c) (i) The Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 5.01(d) (with respect to the Borrower),
Section 5.01(i)(iii) or Sections 5.02(a), (b) or (d), (ii) the Borrower shall
fail to perform or observe any other term, covenant or agreement contained in
Section 5.01(h) or Section 5.02(c) required to be performed or observed by it
and such failure shall remain unremedied for five Business Days or (iii) the
Borrower shall fail to perform or observe any other term, covenant or agreement
contained in this Agreement required to be performed or observed by it and such
failure shall remain unremedied for 30 days after written notice thereof shall
have been given to the Borrower by the Administrative Agent or any Lender; or

 

-42-



--------------------------------------------------------------------------------

(d) The Borrower or any of the Restricted Subsidiaries shall fail to pay any
principal of or premium or interest on any Debt that is outstanding in a
principal or, in the case of Hedge Agreements, net amount of at least
$400,000,000 in the aggregate (but excluding Debt outstanding hereunder) of the
Borrower or such Restricted Subsidiary, as the case may be (the “Requisite
Amount”), when the same becomes due and payable (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise), and such failure shall
continue after the later of five Business Days and the applicable grace period,
if any, specified in the agreement or instrument relating to such Debt; or any
such Debt aggregating the Requisite Amount shall be declared due and payable or
any other event shall occur or condition shall exist under any agreement or
instrument relating to any such Debt aggregating the Requisite Amount and shall
continue after the applicable grace period, if any, specified in such agreement
or instrument, if the effect of such event or condition is to accelerate the
maturity of such Debt and such Debt shall not have been discharged or such event
or condition shall continue to exist; or any such Debt aggregating the Requisite
Amount shall be required to be prepaid or redeemed (other than by a regularly
scheduled required prepayment or redemption), purchased or defeased, in each
case prior to the stated maturity thereof where the cause of such prepayment,
redemption, purchase or defeasance is the occurrence of an event or condition
that is premised on a material adverse deterioration of the financial condition
or results of operations of the Borrower or such Restricted Subsidiary, provided
that with respect to Debt aggregating the Requisite Amount of the types
described in clauses (h) or (i) of the definition of “Debt” and to the extent
such Debt relates to the obligations of any Person other than a Restricted
Subsidiary, no Event of Default shall occur so long as the payment of such Debt
is being contested in good faith and by proper proceedings and as to which
appropriate reserves are being maintained; or

(e) The Borrower or any of the Restricted Subsidiaries shall (i) generally not
pay its respective debts as such debts become due, or shall admit in writing its
inability to pay its debts generally, or shall make a general assignment for the
benefit of creditors; or any proceeding shall be instituted by or against the
Borrower or any of the Restricted Subsidiaries seeking to adjudicate it as
bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, custodian or other similar official for it or for any
substantial part of its property and, in the case of any such proceeding
instituted against it (but not instituted by it), either such proceeding shall
remain undismissed or unstayed for a period of 60 days, or any of the actions
sought in such proceeding (including, without limitation, the entry of an order
for relief against, or the appointment of a receiver, trustee, custodian or
other similar official for, it or for any substantial part of its property)
shall occur; or (ii) the Borrower or any of the Restricted Subsidiaries shall
take any corporate (or other organizational) action to authorize any of the
actions set forth in this subsection (e) under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors; or

(f) Any final judgment or order for the payment of money in excess of
$400,000,000 shall have been rendered against the Borrower or any of the
Restricted Subsidiaries and enforcement proceedings shall have been commenced by
any creditor upon such judgment or order and there shall be a period of 60
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not have been in effect and
such judgment or order is not satisfied, vacated or discharged; provided,
however, that any such judgment or order shall not be an Event of Default under
this subsection (f) if and for so long as (i) the amount of such judgment or
order is covered by a valid and binding policy of

 

-43-



--------------------------------------------------------------------------------

insurance between the defendant and the insurer or insurers covering payment
thereof, (ii) such insurer or reinsurer shall be rated, or, if more than one
insurer or reinsurer, at least 90% of such insurers or reinsurers as measured by
the amount of risk insured shall be rated, at least “A-” by A.M. Best Company or
its successor or its successors and (iii) such insurer(s) or reinsurer(s) has
been notified of, and has not disputed the claim made for payment of, the amount
of such judgment or order (but any amount of such claim not disputed shall not
count towards the determination of an Event of Default under this subsection
(f)); or

(g) (i) Any Person or two or more Persons acting in concert shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 of the SEC under the
Securities Exchange Act of 1934), directly or indirectly, of Voting Stock of the
Borrower (or other securities convertible into such Voting Stock) representing
more than 50% of the combined voting power of all Voting Stock of the Borrower
or (ii) during any period of up to 11 consecutive months, commencing after the
date of this Agreement, individuals who at the beginning of such 11-month period
were directors of the Borrower, together with individuals nominated or appointed
to the board of directors of the Borrower by a majority of the directors then
still in office who were either directors at the beginning of such 11-month
period or whose nomination or appointment was previously so approved, shall
cease for any reason (other than solely as a result of (A) death or disability
or (B) voluntary retirement or resignation of any individual in the ordinary
course and not for reasons related to an actual or proposed change of control of
the Borrower) to constitute a majority of the board of directors of the
Borrower; or

(h) The Borrower or its ERISA Affiliates shall incur, or shall be reasonably
likely to incur, liability that would have a Material Adverse Effect as a result
of one or more of the following: (i) the occurrence of any ERISA Event with
respect to the Borrower, (ii) the partial or complete withdrawal of the Borrower
or its ERISA Affiliates from a Multiemployer Plan, or (iii) the reorganization
or termination of a Multiemployer Plan;

then, and in any such event, the Administrative Agent shall at the request, or
may with the consent, of the Required Lenders, by notice to the Borrower,
declare the Loans, all interest thereon and all other amounts payable under this
Agreement by the Borrower to be forthwith due and payable, whereupon the Loans,
all such interest and all such amounts shall become and be forthwith due and
payable by the Borrower, without presentment, demand, protest or further notice
of any kind, all of which are hereby expressly waived by the Borrower; provided,
however, that in the event of an actual entry of an order for relief with
respect to the Borrower under the Federal Bankruptcy Code, the Commitments shall
automatically terminate and the Loans, all such interest and all such amounts
shall automatically become and be due and payable, without presentment, demand,
protest or any notice of any kind, all of which are hereby expressly waived by
the Borrower.

ARTICLE 7

THE ADMINISTRATIVE AGENT

Section 7.01. Appointment and Authority. Each of the Lenders hereby irrevocably
appoints JPMCB to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or

 

-44-



--------------------------------------------------------------------------------

thereof, together with such actions and powers as are reasonably incidental
thereto. Except as otherwise expressly set forth herein, the provisions of this
Article are solely for the benefit of the Administrative Agent and the Lenders,
and the Borrower shall not have rights as a third party beneficiary of any of
such provisions.

Section 7.02. Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

Section 7.03. Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

(a) shall not be subject to any fiduciary duties, regardless of whether a
Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 6.01 and 8.01) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other

 

-45-



--------------------------------------------------------------------------------

document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article 3 or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

Section 7.04. Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

Section 7.05. Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Section 7.06. Resignation of Administrative Agent. The Administrative Agent may
at any time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, with the consent of the Borrower so long as no Default has occurred and
is continuing (such consent not to be unreasonably withheld or delayed), to
appoint a successor Administrative Agent, which shall be a commercial bank
organized or licensed under the laws of the United States of America or of any
State thereof and having a combined capital and surplus of at least
$5,000,000,000. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation (such 30-day
period, the “Lender Appointment Period”), then the retiring Administrative Agent
may, on behalf of the Lenders with the consent of the Borrower so long as no
Default has occurred and is continuing (such consent not to be unreasonably
withheld or delayed), appoint a successor Administrative Agent meeting the
qualifications set forth above.

 

-46-



--------------------------------------------------------------------------------

In addition and without any obligation on the part of the retiring
Administrative Agent to appoint, on behalf of the Lenders, a successor
Administrative Agent, the retiring Administrative Agent may at any time upon or
after the end of the Lender Appointment Period notify the Borrower and the
Lenders that no qualifying Person has accepted appointment as successor
Administrative Agent and the effective date of such retiring Administrative
Agent’s resignation. Upon the resignation effective date established in such
notice and regardless of whether a successor Administrative Agent has been
appointed and accepted such appointment, the retiring Administrative Agent’s
resignation shall nonetheless become effective and (i) the retiring
Administrative Agent shall be discharged from its duties and obligations as
Administrative Agent hereunder and under the other Loan Documents and (ii) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this paragraph. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties as Administrative Agent of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations as Administrative Agent hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this paragraph). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article 7 and Section 8.04 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

Section 7.07. Non-Reliance on Administrative Agent and Other Lenders. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

Section 7.08. No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Global Coordinators, Syndication Agent,
Documentation Agents or Joint Lead Arrangers and Joint Bookrunners listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder.

 

-47-



--------------------------------------------------------------------------------

ARTICLE 8

MISCELLANEOUS

Section 8.01. Amendments, Etc. (a) No amendment or waiver of any provision of
this Agreement or any Notes, nor consent to any departure by the Borrower
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Borrower and the Required Lenders, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that (i) any provision of this
Agreement may be amended by an agreement in writing entered into by the Borrower
and the Administrative Agent to cure any ambiguity, omission, defect or
inconsistency so long as, in each case, the Lenders shall have received at least
ten Business Days’ prior written notice thereof and the Administrative Agent
shall not have received, within ten Business Days of the date of such notice to
the Lenders, a written notice from the Required Lenders stating that the
Required Lenders object to such amendment, (ii) no amendment, waiver or consent
shall, unless in writing and signed by all the Lenders, do any of the following:
(A) change the percentage of the Commitments of or the aggregate unpaid
principal amount of the Loans, or the number of Lenders, that shall be required
for the Lenders or any of them to take any action hereunder or (B) amend this
Section 8.01 and (iii) no amendment, waiver or consent shall, unless in writing
and signed by the Required Lenders and each Lender that has or is owed
obligations under this Agreement or the Notes that are modified by such
amendment, waiver or consent, (A) increase or extend the Commitment of such
Lender or subject such Lender to any additional obligations (it being understood
that any amendment, waiver or consent in respect of conditions precedent,
covenants, Defaults or Events of Default shall not constitute an increase or
extension of the Commitment of any Lender), (B) reduce the principal of, or
interest on, the Loans made by such Lender, fees or other amounts payable
hereunder to such Lender, (C) postpone any date fixed for any payment of
principal of, or interest on, the Loans made by such Lender, fees or other
amounts payable hereunder to such Lender or (D) waive the application of
Section 2.13 or otherwise change Section 2.04, Section 2.08, Section 2.11 or
Section 2.13 in a manner that would alter the pro rata sharing of any payment or
reduction in the Commitments required thereby and provided further that no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent, in addition to the Lenders required above to take such
action, affect the rights or duties of the Administrative Agent under this
Agreement or any Note. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender.

(b) Each Lender grants (x) to the Administrative Agent the right (which right
may be exercised by the Administrative Agent in its sole discretion) to purchase
all (but not less than all) of such Lender’s Commitments and Loans owing to it,
and the Notes held by it and all of its rights and obligations hereunder at a
price equal to the aggregate principal amount of outstanding Loans owed to such
Lender (together with all accrued and unpaid interest and fees owed to such
Lender) and (y) to the Borrower the right (which right may be exercised by the
Borrower in its sole discretion) to cause an assignment of all (but not less
than all) of such Lender’s Commitments and Loans owing to it and the Notes held
by it and all of its rights and obligations hereunder to Eligible Assignees,
which right may be exercised by the Administrative Agent (in its sole
discretion) or the Borrower (in its sole discretion), as the case may be, if
such Lender refuses to execute any amendment, waiver or consent which requires
the written consent of all the Lenders or all of the affected Lenders and to
which the Required Lenders, the Administrative Agent and the Borrower have
agreed. Each Lender agrees that if the Administrative Agent or the Borrower, as
the case may be, exercises its option hereunder, it shall promptly execute and
deliver an Assignment and Assumption pursuant to Section 8.07; provided however
if such Lender does not execute and deliver such Assignment and Assumption, it
shall be deemed to have executed and delivered such document pursuant to
Section 8.07.

 

-48-



--------------------------------------------------------------------------------

(c) The Borrower may amend, supplement or otherwise modify Schedule 4.01(j)
hereto at any time by notice to the Administrative Agent, provided that
immediately after giving effect to any such revised Schedule 4.01(j) no Default
shall have occurred and be continuing and the representation and warranty made
in Section 4.01(j) shall be true.

Section 8.02. Notices, Communications and Treatment of Information. (a) Notices.

(i) All notices, demands, requests, consents and other communications provided
for in this Agreement shall be given in writing, or by any telecommunication
device capable of creating a written record (including electronic mail), and
addressed to the party to be notified as follows:

(A) if to the Borrower,

Verizon Communications Inc.

One Verizon Way

Basking Ridge, NJ 07920

Attn: Janet Garrity, Vice President and Assistant Treasurer

Phone: 908.559.4210

Email: janet.m.garrity@verizon.com

(B) if to the Administrative Agent,

JPMorgan Chase Bank, N.A.

c/o Dimple Patel

500 Stanton Christiana Road, Ops 2

Newark, DE 19713

Phone: 302.634.4154

Fax: 302.634.3301

Email: dimple.x.patel@jpmorgan.com

Group Email: 12012443629@tls.ldsprod.com

with a copy to:

JPMorgan Chase Bank, N.A.

c/o Mijal Warat

383 Madison Ave., 24th Floor

New York, NY 10179

Phone: 212.270.1011

Fax: 917.464.6017

Email: mijal.x.warat@jpmorgan.com

(C) if to any other Lender, to it at its address (or telecopier number) set
forth in its Administrative Questionnaire;

 

-49-



--------------------------------------------------------------------------------

or at such other address as shall be notified in writing (x) in the case of the
Borrower and Administrative Agent, to the other parties hereto and (y) in the
case of all other parties hereto, to the Borrower and the Administrative Agent.

(ii) All notices, demands, requests, consents and other communications described
in clause (i) shall be effective (1) if delivered by hand, including any
overnight courier service, upon personal delivery, (2) if delivered by mail,
when received by the intended recipient, (3) if delivered by posting to an
Approved Electronic Platform, an Internet website or a similar telecommunication
device requiring that a user have prior access to such Approved Electronic
Platform, website or other device (to the extent permitted by Section 8.02(b) to
be delivered thereunder), when such notice, demand, request, consent and other
communication shall have been made generally available on such Approved
Electronic Platform, Internet website or similar device to the class of Person
being notified (regardless of whether any such Person must accomplish, and
whether or not any such Person shall have accomplished, any action prior to
obtaining access to such items, including registration, disclosure of contact
information, compliance with a standard user agreement or undertaking a duty of
confidentiality) and such Person has been notified in respect of such posting
that a communication has been posted to the Approved Electronic Platform, (4) if
delivered by posting to a website specified in Section 5.01(i), when such
notice, demand, request, consent or other communication shall have been made
available on such website to the Administrative Agent and the Lenders and the
Administrative Agent and the Lenders have been notified in respect of such
posting that a communication has been posted to such website and (5) if
delivered by electronic mail or any other telecommunications device, when
received by the intended recipient; provided that notices and communications to
the Administrative Agent pursuant to Article 2 or Article 7 shall not be
effective until received by the Administrative Agent.

(iii) Notwithstanding clauses (i) and (ii) (unless the Administrative Agent
requests that the provisions of clauses (i) and (ii) be followed or if the
Borrower elects to effect delivery of a communication pursuant to clause (ii)(4)
above) and any other provision in this Agreement or any other Loan Document
providing for the delivery of any Approved Electronic Communication by any other
means, the Borrower shall deliver all Approved Electronic Communications to the
Administrative Agent by properly transmitting such Approved Electronic
Communications in an electronic/soft medium in a format reasonably acceptable to
the Administrative Agent to covenant.compliance@jpmorgan.com and
intralinks.publications@jpmorgan.com, with a copy to mijal.x.warat@jpmorgan.com
or such other electronic mail address (or similar means of electronic delivery)
as the Administrative Agent may notify to the Borrower. Nothing in this clause
(iii) shall prejudice the right of the Administrative Agent or any Lender to
deliver any Approved Electronic Communication to the Borrower in any manner
authorized in this Agreement or to request that the Borrower effect delivery in
such manner.

(b) Posting of Approved Electronic Communications.

 

-50-



--------------------------------------------------------------------------------

(i) Each of the Lenders and the Borrower agree that the Administrative Agent
may, but shall not be obligated to, make the Approved Electronic Communications
available to the Lenders by posting such Approved Electronic Communications on
IntraLinks™ or a substantially similar electronic platform chosen by the
Administrative Agent in its reasonable judgment to be its electronic
transmission system (the “Approved Electronic Platform”).

(ii) Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Effective Date, a dual firewall and a User ID/Password Authorization System) and
the Approved Electronic Platform is secured through a single-user-per-deal
authorization method whereby each user may access the Approved Electronic
Platform only on a deal-by-deal basis, each of the Lenders and the Borrower
acknowledge and agree that the distribution of material through an electronic
medium is not necessarily secure and that there are confidentiality and other
risks associated with such distribution. In consideration for the convenience
and other benefits afforded by such distribution and for the other consideration
provided hereunder, the receipt and sufficiency of which is hereby acknowledged,
each of the Lenders and the Borrower hereby approve distribution of the Approved
Electronic Communications through the Approved Electronic Platform and
understands and, except with respect to any such distribution found by a court
of competent jurisdiction to have resulted from the gross negligence or willful
misconduct of the Administrative Agent or any of its Related Indemnity Persons,
assumes the risks of such distribution.

(iii) THE APPROVED ELECTRONIC PLATFORM AND THE APPROVED ELECTRONIC
COMMUNICATIONS ARE PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF THE
ADMINISTRATIVE AGENT NOR ANY OF ITS RELATED PARTIES WARRANT THE ACCURACY,
ADEQUACY OR COMPLETENESS OF THE APPROVED ELECTRONIC COMMUNICATIONS OR THE
APPROVED ELECTRONIC PLATFORM AND EACH EXPRESSLY DISCLAIMS ANY LIABILITY FOR
ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT PARTIES IN CONNECTION WITH
THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM.

(iv) Each of the Lenders and the Borrower agrees that the Administrative Agent
may, but (except as may be required by applicable law) shall not be obligated
to, store the Approved Electronic Communications on the Approved Electronic
Platform in accordance with the Administrative Agent’s generally applicable
document retention procedures and policies.

 

-51-



--------------------------------------------------------------------------------

(c) Treatment of Information.

(i) Certain of the Lenders may enter into this Agreement and take or not take
action hereunder or under the other Loan Documents on the basis of information
that does not contain material nonpublic information with respect to the
Borrower or its securities (“Restricting Information”). Other Lenders may enter
into this Agreement and take or not take action hereunder or under the other
Loan Documents on the basis of information that may contain Restricting
Information. Each Lender acknowledges its obligations under United States
Federal and state securities laws. Neither the Administrative Agent nor any of
its Related Parties shall, by making any Communications (including Restricting
Information) available to a Lender, by participating in any conversations or
other interactions with a Lender or otherwise, make or be deemed to make any
statement with regard to or otherwise warrant that any such information or
Communication does or does not contain Restricting Information nor shall the
Administrative Agent or any of its Related Parties be responsible or liable in
any way for any decision a Lender may make to limit or to not limit its access
to Restricting Information. In particular, none of the Administrative Agent nor
any of its Related Parties (1) shall have, and the Administrative Agent, on
behalf of itself and each of its Related Parties, hereby disclaims, any duty to
ascertain or inquire as to whether or not a Lender has or has not limited its
access to Restricting Information, such Lender’s policies or procedures
regarding the safeguarding of material, nonpublic information or such Lender’s
compliance with applicable laws related thereto or (2) shall have, or incur, any
liability to (i) any Lender or any of their respective Related Parties arising
out of or relating to the Administrative Agent or any of its Related Parties
providing or not providing Restricting Information to any Lender or (ii) the
Borrower or any of its Related Parties arising out of or relating to the
Administrative Agent or any of its Related Parties providing or not providing
Restricting Information to any Lender other than as found by a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of the Administrative Agent or any of its Related Parties.

(ii) The Borrower agrees that (1) all Communications it provides to the
Administrative Agent intended for delivery to the Lenders whether by posting to
the Approved Electronic Platform or otherwise shall, if such Communications are
determined by the Borrower not to contain Restricting Information, be
(A) clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof and
(B) accompanied by a customary authorization letter in form reasonably
satisfactory to the Administrative Agent (any Communication satisfying both
(A) and (B), an “Approved PUBLIC Communication”), (2) the Borrower shall be
deemed to have authorized the Administrative Agent and the Lenders to treat such
Approved PUBLIC Communications as either publicly available information or not
material information (although, in this latter case, such Communications may
contain sensitive business information and, therefore, remain subject to the
confidentiality undertakings of Section 8.13) with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws,
(3) all Approved PUBLIC Communications may be delivered to all Lenders and may
be made available through a portion of the Approved Electronic Platform
designated “Public Side Information,” and (4) the Administrative Agent shall be
entitled to treat any

 

-52-



--------------------------------------------------------------------------------

Communications that are not Approved PUBLIC Communications as Restricting
Information and may post such Communications to a portion of the Approved
Electronic Platform not designated “Public Side Information”. Neither the
Administrative Agent nor any of its Affiliates shall be responsible for any
statement or other designation by the Borrower regarding whether a Communication
contains or does not contain material non-public information with respect to any
of the Borrower or their securities nor shall the Administrative Agent or any of
its Affiliates incur any liability to the Borrower, any Lender or any other
Person for any action taken by the Administrative Agent or any of its Affiliates
based upon such statement or designation, including any action as a result of
which Restricting Information is provided to a Lender that may decide not to
take access to Restricting Information. Nothing in this Section 8.02(c) shall
modify or limit a Person’s obligations under Section 8.13 with regard to
Communications and the maintenance of the confidentiality of or other treatment
of Information.

(iii) Each Lender acknowledges that circumstances may arise that require it to
refer to Communications that might contain Restricting Information. Accordingly,
each Lender agrees that it will nominate at least one designee to receive
Communications (including Restricting Information) on its behalf and identify
such designee (including such designee’s contact information) on such Lender’s
Administrative Questionnaire. Each Lender agrees to notify the Administrative
Agent from time to time of such Lender’s designee’s e-mail address to which
notice of the availability of Restricting Information may be sent by electronic
transmission.

(iv) Each Lender acknowledges that Communications delivered hereunder and under
the other Loan Documents may contain Restricting Information and that such
Communications are available to all Lenders generally. Each Lender that elects
not to take access to Restricting Information does so voluntarily and, by such
election, acknowledges and agrees that the Administrative Agent and other
Lenders may have access to Restricting Information that is not available to such
electing Lender. Each such electing Lender acknowledges the possibility that,
due to its election not to take access to Restricting Information, it may not
have access to any Communications (including, but not by way of limitation, the
items required to be made available to the Administrative Agent specified in
Section 5.01(i)) unless or until such Communications (if any) have been filed or
incorporated into documents which have been filed with the SEC by the Borrower
(to the extent that the Borrower shall from time to time be subject to the
reporting requirements of the SEC). None of the Borrower, the Administrative
Agent or any Lender with access to Restricting Information shall have any duty
to disclose such Restricting Information to such electing Lender or to use such
Restricting Information on behalf of such electing Lender, and shall not be
liable for the failure to so disclose or use, such Restricting Information.

(v) The provisions of the foregoing clauses of this Section 8.02(c) are designed
to assist the Administrative Agent, the Lenders and the Borrower in complying
with their respective contractual obligations and applicable law in
circumstances where certain Lenders express a desire not to receive Restricting
Information notwithstanding that certain Communications hereunder or under the
other Loan Documents or other information provided to the Lenders hereunder or
thereunder may contain Restricting

 

-53-



--------------------------------------------------------------------------------

Information. Neither the Administrative Agent nor any of its Related Parties
warrants or makes any other statement with respect to the adequacy of such
provisions to achieve such purpose nor does the Administrative Agent or any of
its Related Parties warrant or make any other statement to the effect that the
Borrower’s or Lender’s adherence to such provisions will be sufficient to ensure
compliance by the Borrower or Lender with its contractual obligations or its
duties under applicable law in respect of Restricting Information and each of
the Lenders and the Borrower assume the risks associated therewith.

Section 8.03. No Waiver; Remedies. No failure on the part of any Lender or the
Administrative Agent to exercise, and no delay in exercising, any right
hereunder or under any Note shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. Subject to Section 3.04,
the remedies herein provided are cumulative and not exclusive of any remedies
provided by law.

Section 8.04. Costs and Expenses. (a) The Borrower agrees to pay on demand all
reasonable out-of-pocket costs and expenses of the Administrative Agent and the
Joint Lead Arrangers in connection with the preparation, execution, delivery,
administration, modification and amendment of this Agreement, the Notes and the
other documents to be delivered hereunder, including, without limitation,
(A) all due diligence, syndication (including printing, distribution and bank
meetings), transportation and duplication costs, and (B) the reasonable fees and
expenses of a single counsel for the Administrative Agent and the Joint Lead
Arrangers with respect thereto and with respect to advising the Administrative
Agent and the Joint Lead Arrangers as to their rights and responsibilities under
this Agreement and the Fee Letters. Such expenses shall be paid by the Borrower
upon presentation of an itemized statement of account (after reasonable time for
the Borrower to review such statement of account), regardless of whether the
transactions contemplated by this Agreement are consummated. The Borrower
further agrees to pay on demand all costs and expenses of the Administrative
Agent, the Joint Lead Arrangers and the Lenders, if any (including, without
limitation, reasonable counsel fees and expenses), in connection with the
enforcement (whether through negotiations, legal proceedings or otherwise) of
this Agreement, the Notes, the Fee Letters and the other documents to be
delivered hereunder, including, without limitation, reasonable fees and expenses
of counsel for the Administrative Agent, the Joint Lead Arrangers and each
Lender in connection with the enforcement of rights under this subsection (a).

(b) The Borrower agrees to indemnify and hold harmless the Administrative Agent,
the Joint Lead Arrangers, each Lender, and each of their Affiliates and their
and such Affiliates’ officers, directors, employees, agents and advisors (each,
together with their successors and permitted assigns, an “Indemnified Party”)
from and against any and all claims, damages, losses, liabilities and expenses
(including, without limitation, reasonable fees and expenses of counsel) that
may be incurred by or asserted or awarded against any Indemnified Party, in each
case arising out of or in connection with or by reason of, or in connection with
the preparation for a defense of, any investigation, litigation or proceeding
arising out of, related to or in connection with (i) the syndication of the
credit facility established hereby, this Agreement, the Notes, the Fee Letters,
any of the transactions contemplated herein or the actual or proposed use of the
proceeds of the Loans or (ii) the actual or alleged presence of Hazardous
Materials on any

 

-54-



--------------------------------------------------------------------------------

property of the Borrower or any of its Subsidiaries or any Environmental Action
relating in any way to the Borrower or any of its Subsidiaries, in each case
WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNIFIED PARTY, whether
or not such investigation, litigation or proceeding is based on contract, tort
or any other theory, whether or not it is brought by the Borrower, its
directors, shareholders or creditors or an Indemnified Party or any other Person
or any Indemnified Party is otherwise a party thereto and whether or not the
transactions contemplated hereby are consummated, except to the extent such
claim, damage, loss, liability or expense (A) is found by a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
such Indemnified Party or any of its Related Indemnity Persons or (B) arises
from disputes among two or more Indemnified Parties (but not including any such
dispute that involves a Lender to the extent such Lender is acting in any
different capacity (i.e., as the Administrative Agent or as a Joint Lead
Arranger) under this Agreement or the Fee Letters or to the extent that it
involves the Joint Lead Arrangers’ or the Administrative Agent’s syndication
activities). No party to this Agreement shall have any liability based on any
theory of liability, for special, indirect, consequential or punitive damages
arising out of or otherwise relating to this Agreement, the Notes, any of the
transactions contemplated herein or the actual or proposed use of the proceeds
of the Loans; provided that this sentence shall not limit the Borrower’s
indemnification obligations set forth in this subsection (b).

(c) To the extent that the Borrower for any reason fails to pay any amount
required under subsection (a) or (b) of this Section 8.04 to be paid by it to
the Administrative Agent or any Affiliate of the Administrative Agent or any of
their respective officers, directors, employees, agents or advisors, each Lender
severally agrees to pay to the Administrative Agent or such Affiliate, officer,
director employee, agent or advisor, as the case may be, pro rata in accordance
with such Lender’s outstanding Loans and Commitments or, if no Loans are
outstanding and the Commitments have expired or been terminated, such Lender’s
Commitments as most recently in effect (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought), such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent in its capacity as such, or was
incurred by or asserted against such Affiliate, officer, director, employee,
agent or advisor acting for the Administrative Agent in connection with such
capacity, as the case may be.

(d) If any payment of principal of, or Conversion of, any Eurodollar Rate Loan
is made by the Borrower (or pursuant to Section 8.01(b)) to or for the account
of a Lender other than within 15 days of the last day of the Interest Period for
such Loan, as a result of a payment, prepayment (whether optional or mandatory)
or Conversion pursuant to this Agreement or acceleration of the maturity of the
Loans pursuant to Section 6.01, the Borrower shall, upon demand by such Lender
(with a copy of such demand to the Administrative Agent), pay to the
Administrative Agent for the account of such Lender any amounts required to
compensate such Lender for any additional reasonable losses, costs or expenses
that it may reasonably incur as a result of such payment, Conversion or failure
to prepay, including, without limitation, any loss (excluding loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by any Lender to fund or
maintain such Loan.

 

-55-



--------------------------------------------------------------------------------

(e) Without prejudice to the survival of any other agreement hereunder, the
agreements and obligations contained in Sections 2.09, 2.12, 8.04 and 8.13 shall
survive the payment in full of principal, interest and all other amounts payable
hereunder and under the Notes and termination of the Commitments.

Section 8.05. Right of Set off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.01 by the Required Lenders to
authorize the Administrative Agent to declare the Loans due and payable pursuant
to the provisions of Section 6.01 and notice to the Borrower as required under
Section 6.01, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other indebtedness at any time owing by such
Lender or such Affiliate to or for the credit or the account of the Borrower
against any and all of the obligations of the Borrower now or hereafter existing
under this Agreement and any Note held by such Lender, whether or not such
Lender shall have made any demand under this Agreement or such Note and although
such obligations may be unmatured. Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such set off and application,
provided that the failure to give such notices shall not affect the validity of
such set off and application. The rights of each Lender and its Affiliates under
this Section 8.05 are in addition to other rights and remedies (including,
without limitation, other rights of set off) that such Lender and its Affiliates
may have.

Section 8.06. Binding Effect. Except as provided in Section 3.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
Borrower, the Administrative Agent and each Lender and their respective
successors and assigns, except that the Borrower shall not have the right to
assign its rights hereunder or any interest herein without the prior written
consent of the Lenders.

Section 8.07. Assignments and Participations. (a) Each Lender may, with the
consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed), and, if demanded by the Administrative Agent or the
Borrower (w) pursuant to Section 8.01(b), (x) following the right of such Lender
to a payment arising under Section 2.09 or 2.12, (y) following a notice given by
such Lender pursuant to Section 2.10 or (z) if such Lender is a Defaulting
Lender, in each case, upon at least ten Business Days’ notice to such Lender and
the Administrative Agent, will, assign to one or more Persons all or a portion
of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitments and Loans owing to it and any
Notes held by it), provided that the Borrower may make a demand with respect to
a Lender that has given notice pursuant to Section 2.10 only if the Borrower
makes such demand of all Lenders similarly situated that have given such notice;
provided further that, any assignment (i) prior to the funding of the Loans on
the Funding Date shall be to (A) a Lender or an Affiliate or Approved Fund of a
Lender; provided that if any assignee under this subclause (A) (to the extent,
in the case of an assignee that is a Lender, not approved by the Borrower in its
sole discretion) becomes a Defaulting Lender or a Non-Funding Lender, the
assignor shall remain responsible for the assigned Commitment in accordance with
an Assignment and Assumption (the “Prefunding Backstop Requirement”) or (B) any
Persons

 

-56-



--------------------------------------------------------------------------------

with the consent of the Borrower (in its sole discretion); provided that all
assignments by the Initial Lenders or Affiliates or Approved Funds thereof shall
be subject to the Borrower’s consent in its sole discretion except that
assignment by an Initial Lender to its Affiliate shall be permitted without
consent of the Administrative Agent or the Borrower so long as such Initial
Lender shall satisfy the Prefunding Backstop Requirement and (ii) after the
funding of the Loans on the Funding Date, shall be to (A) a Lender or an
Affiliate or Approved Fund of a Lender and (B) other Persons subject to the
consent of the Borrower (not to be unreasonably withheld, and such consent to be
deemed to have been given if the Borrower shall not have provided a response
within ten Business Days of a written request for consent) unless with respect
to this clause (ii) an Event of Default under Section 6.01(a) or Section 6.01(e)
has occurred and is continuing in which case the consent of the Borrower shall
not be required and provided further that, (i) [Reserved], (ii) except in the
case of an assignment to a Person that, immediately prior to such assignment,
was a Lender or an Affiliate of a Lender or an assignment of all of a Lender’s
rights and obligations under this Agreement, the Commitment of or the
outstanding principal amount of the Loans owing to the assigning Lender being
assigned pursuant to each such assignment (determined as of the date of the
Assignment and Assumption with respect to such assignment) shall in no event be
less than $10,000,000 or an integral multiple of $1,000,000 in excess thereof
unless otherwise agreed by the Borrower and the Administrative Agent, (iii) each
such assignment shall be to an Eligible Assignee, (iv) each such assignment made
as a result of a demand by the Borrower shall be arranged by the Borrower after
consultation with the Administrative Agent and shall be either an assignment of
all of the rights and obligations of the assigning Lender under this Agreement
or an assignment of a portion of such rights and obligations made concurrently
with another such assignment or other such assignments that together cover all
of the rights and obligations of the assigning Lender under this Agreement,
(v) no Lender shall be obligated to make any such assignment as a result of a
demand by the Borrower unless and until such Lender shall have received one or
more payments from the Borrower or one or more Eligible Assignees in an
aggregate amount at least equal to the aggregate outstanding principal amount of
the Loans owing to such Lender, together with accrued interest thereon to the
date of payment of such principal and all other amounts that have accrued and
are payable to such Lender under this Agreement, (vi) the parties to each such
assignment shall execute and deliver to the Administrative Agent, for its
acceptance and recording in the Register, an Assignment and Assumption (it being
understood that a Defaulting Lender shall be deemed to have executed and
delivered such Assignment and Assumption on the fifth Business Day following the
demand of the Administrative Agent or the Borrower), together with a processing
and recordation fee of $3,500 and any Notes subject to such assignment (provided
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment) and (vii) the
assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire in which the assignee designates one or more
credit contacts to whom all syndicate-level information (which may contain
material non-public information about the Borrower and its Subsidiaries or its
securities) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable laws,
including Federal and state securities laws. Upon such execution (including
deemed execution), delivery (including deemed delivery), acceptance and
recording, from and after the effective date specified in each Assignment and
Assumption, (x) the assignee thereunder shall be a party hereto and, to the
extent that rights and obligations hereunder have been assigned to it pursuant
to such Assignment and Assumption,

 

-57-



--------------------------------------------------------------------------------

have (in addition to any such rights and obligations theretofore held by it) the
rights and obligations of a Lender hereunder and (y) the Lender assignor
thereunder shall, to the extent that rights and obligations hereunder have been
assigned by it pursuant to such Assignment and Assumption, relinquish its rights
other than rights of indemnification under Section 8.04 or otherwise relating to
a time prior to the effective date of such Assignment and Assumption and, except
with respect to an applicable Prefunding Backstop Requirement, be released from
its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto).

(b) By executing and delivering (or being deemed to have executed and delivered)
an Assignment and Assumption, the Lender assignor thereunder and the assignee
thereunder confirm to and agree with each other and the other parties hereto as
follows: (i) other than as provided in such Assignment and Assumption, such
assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other instrument or document furnished pursuant hereto; (ii) such assigning
Lender makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Borrower or the performance or
observance by the Borrower of any of its obligations under this Agreement or any
other instrument or document furnished pursuant hereto; (iii) such assignee
confirms that it has received a copy of this Agreement, together with copies of
the financial statements referred to in Section 4.01(e), the most recent
financial statements required to be delivered pursuant to Section 5.01(i) and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Assumption;
(iv) such assignee will, independently and without reliance upon the
Administrative Agent, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (v) such assignee confirms that it is an Eligible Assignee;
(vi) such assignee appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
this Agreement as are delegated to the Administrative Agent by the terms hereof,
together with such powers and discretion as are reasonably incidental thereto;
and (vii) such assignee agrees that it will perform in accordance with their
terms all of the obligations that by the terms of this Agreement are required to
be performed by it as a Lender.

(c) Upon its receipt of an Assignment and Assumption executed by an assigning
Lender, an assignee representing that it is an Eligible Assignee and, to the
extent its consent is required pursuant to Section 8.07(a), the Borrower,
together with any Notes subject to such assignment, the Administrative Agent
shall, if such Assignment and Assumption has been completed and is in
substantially the form of Exhibit C hereto or is in such other form approved by
the Administrative Agent and (x) on or prior to the funding of the Loans on the
Funding Date, the Borrower in its sole discretion and (y) following the funding
of the Loans on the Funding Date, so long as no Event of Default under
Section 6.01(a) or (e) has occurred and is continuing, the Borrower (such
approval of the Borrower not to be unreasonably withheld or delayed) (i) accept
such Assignment and Assumption, (ii) record the information contained therein in
the Register and (iii) give prompt notice thereof to the Borrower by providing a
copy of such Assignment and Assumption.

 

-58-



--------------------------------------------------------------------------------

(d) The Administrative Agent shall maintain at its address referred to in
Section 8.02 a copy of each Assignment and Assumption delivered to and accepted
by it and a register for the recordation of the names and addresses of the
Lenders and the unused Commitment of and the principal amount of the Loan owing
to each Lender from time to time (the “Register”). Except as otherwise provided
in Section 2.14(c), the entries in the Register shall be conclusive and binding
for all purposes, absent manifest error, and the Borrower, the Administrative
Agent and the Lenders may treat each Person whose name is recorded in the
Register as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Borrower or any Lender at any
reasonable time and from time to time upon reasonable prior notice.

(e) Each Lender may sell participations to one or more banks or other entities
(other than the Borrower or any of its Affiliates) (a “Participant”) in or to
all or a portion of its rights and obligations under this Agreement (including,
without limitation, all or a portion of its unused Commitment and Loans owing to
it and any Notes held by it); provided, however, that (i) such Lender’s
obligations under this Agreement (including, without limitation, its Commitment
to the Borrower hereunder) shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations, (iii) such Lender shall remain the obligee of any such Loan for all
purposes of this Agreement, (iv) the Borrower, the Administrative Agent, and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement,
(v) no Participant under any such participation shall have any right to approve
any amendment or waiver of any provision of this Agreement or any Note, or any
consent to any departure by the Borrower therefrom, except that a Lender may
agree with a Participant as to the manner in which the Lender shall exercise the
Lender’s rights to approve any amendment, waiver or consent to the extent that
such amendment, waiver or consent would reduce the principal of, or interest on,
the Loans or any fees or other amounts payable hereunder, in each case to the
extent subject to such participation, or postpone any date fixed for any payment
of principal of, or interest on, the Loans or any fees or other amounts payable
hereunder, in each case to the extent subject to such participation and
(vi) during the period from the date hereof to (and including) the funding of
the Loans on the Funding Date, no participation shall be permitted to any bank
or other entity without the consent of the Borrower in its reasonable
discretion; provided that, other than with respect to participations by an
Initial Lender or its Affiliate or Approved Fund (which participations shall be
subject to the Borrower’s consent in its sole discretion), no such consent shall
be required in the case of a participation to a Lender if the Lender granting
the participation shall have given prior written notice of such participation to
the Borrower. The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.09 and 2.12 (subject to the requirements and limitations
therein, including the requirements under Sections 2.12(e) (it being understood
that the documentation required under Section 2.12(e) shall be delivered to the
participating Lender)) and 8.04(d) to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (a) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 2.09(c) and 8.07(a) as if it were an assignee under
paragraph (b) of this Section; and (B) shall not be entitled to receive any
greater payment under Sections 2.09 or 2.12, with respect to any participation,
than its participating Lender would

 

-59-



--------------------------------------------------------------------------------

have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a change in law that occurs after the Participant
acquired the applicable participation; provided the sale of such participation
to such Participant was made with the Borrower’s prior written consent. Each
Lender that sells a participation agrees, at the Borrower’s request and expense,
to use reasonable efforts to cooperate with the Borrower to effectuate the
provisions of Section 8.07(a) relating to assignments on demand with respect to
any Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 8.05 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(f) Any Lender may at any time, without the consent of the Administrative Agent,
or the Borrower, create a security interest in all or any portion of its rights
under this Agreement (including, without limitation, the Loans owing to it, and
any Note or Notes held by it and) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or any other central banking authority; provided, however, that no such
pledge or assignment shall release such Lender from any of its obligations
hereunder, substitute any such pledgee or assignee for such Lender as a party
hereto or have the effect of increasing the costs payable by the Borrower.

(g) Notwithstanding anything to the contrary in this Section 8.07, (i) the
Lenders may not assign, transfer or otherwise dispose of an interest in any
Tranche of Loans or Commitments without also assigning, transferring or
otherwise disposing of a ratable interest in the other Tranche of Loans or
Commitments (as applicable) and (ii) any assignment, transfer or other
disposition by a Lender of an interest in any Loans or Commitments that does not
comply with clause (i) shall be deemed to be an assignment, transfer or other
disposition of Loans or Commitments (as applicable) comprised of a ratable
amount of Loans or Commitments (as applicable) of each Tranche to the extent
necessary to ensure each such assignment, transfer or other disposition complies
with clause (i) above.

Section 8.08. Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York.

 

-60-



--------------------------------------------------------------------------------

Section 8.09. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.

Section 8.10. Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in New York City, Borough of Manhattan, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the Notes, or for recognition or enforcement of
any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such New York State court or, to
the extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final, non-appealable judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that any party may otherwise have to bring any action or
proceeding relating to this Agreement, or the Notes in the courts of any
jurisdiction.

(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the Notes in any court referred
to in Section 8.10(a). Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

Section 8.11. Waiver of Jury Trial. Each of the Borrower, the Administrative
Agent, the Joint Lead Arrangers and the Lenders hereby irrevocably waives all
right to trial by jury in any action, proceeding or counterclaim (whether based
on contract, tort or otherwise) arising out of or relating to this Agreement or
the Notes or the actions of the Administrative Agent, or any Lender in the
negotiation, administration, performance or enforcement thereof.

Section 8.12. USA Patriot Act. Each Lender, as applicable, and each Joint Lead
Arranger hereby notifies the Borrower that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), they are required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or such Joint Lead
Arranger to identify the Borrower in accordance with the Act. This notice is
given in accordance with the requirements of the Act and is effective as to each
Lender and each Joint Lead Arranger.

Section 8.13. Confidentiality. Each of the Administrative Agent, the Lenders and
the Joint Lead Arrangers agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its and its Affiliates’ respective managers,
administrators, trustees, partners, directors, officers, employees, agents,

 

-61-



--------------------------------------------------------------------------------

advisors and other representatives (it being understood that the Administrative
Agent, such Lender or such Joint Lead Arranger, as the case may be, shall inform
the Persons to whom such disclosure is made of the confidential nature of such
Information and, in the case of any such disclosure to an Affiliate, director,
officer or employee, cause compliance by such Persons with this Section), (b) to
the extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
provided that the Administrative Agent, such Lender or such Joint Lead Arranger,
as the case may be, shall, unless prohibited by law, notify the Borrower of any
disclosure pursuant to this clause (c) as far in advance as is reasonably
practicable under the circumstances, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or any action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(f) subject to an agreement with the Borrower containing provisions at least as
restrictive as those of this Section to (i) any permitted assignee of or
permitted participant in, or any prospective permitted assignee of or permitted
participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective party (or its managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors and other
representatives) to any swap, derivative or other transaction under which
payments are to be made by reference to the Borrower and its obligations, this
Agreement or payments hereunder, (iii) any rating agency or (iv) the CUSIP
Service Bureau or any similar organization, (g) with the consent of the Borrower
or (h) to the extent such Information (i) becomes publicly available other than
as a result of a breach of this Section or (ii) becomes available to the
Administrative Agent, any Lender, any Joint Lead Arranger or any of their
respective Affiliates on a non-confidential basis from a source other than the
Borrower without a duty of confidentiality to the Borrower or its Subsidiaries
having been breached to the knowledge of the Administrative Agent, such Lender
or such Joint Lead Arranger, as the case may be. For purposes of this Section,
“Information” means all information received from the Borrower or any of its
Subsidiaries (including the Fee Letters and any information obtained based on a
review of the books and records of the Borrower and its Subsidiaries) relating
to the Borrower or any of its Subsidiaries or any of their respective
businesses. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

Section 8.14. No Fiduciary Duty. The Borrower agrees that in connection with all
aspects of the transactions contemplated hereby and any communications in
connection therewith, the Borrower and its Affiliates, on the one hand, and the
Administrative Agent, the Lenders and their Affiliates, on the other hand, will
have a business relationship that does not create, by implication or otherwise,
any fiduciary duty on the part of the Administrative Agent, the Lenders or their
Affiliates, and no such duty will be deemed to have arisen in connection with
any such transactions or communications.

 

-62-



--------------------------------------------------------------------------------

Section 8.15. ENTIRE AGREEMENT. THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND THE
FEE LETTERS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND THERETO
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-63-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers or representative thereunto duly authorized, as of
the date first above written.

 

VERIZON COMMUNICATIONS INC. By:   /s/ Matthew D. Ellis Name:   Matthew D. Ellis
Title:   Senior Vice President and Treasurer

 

[Signature Page – Term Loan Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

By:   /s/ Robert D. Bryant Name:   Robert D. Bryant Title:   Vice President

 

[Signature Page – Term Loan Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,
as a Lender

By:   /s/ Robert D. Bryant Name:   Robert D. Bryant Title:   Vice President

 

[Signature Page – Term Loan Credit Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A.,
as a Lender

By:   /s/ Anish M. Shah Name:   Anish M. Shah Title:   Authorized Signatory

 

[Signature Page – Term Loan Credit Agreement]



--------------------------------------------------------------------------------

Bank of America, N.A.,
as a Lender

By:   /s/ Lisa Reiter Name:   Lisa Reiter Title:   Director

 

[Signature Page – Term Loan Credit Agreement]



--------------------------------------------------------------------------------

Barclays Bank PLC
as a Lender

By:   /s/ Craig J. Malloy Name:   Craig J. Malloy Title:   Director

 

[Signature Page – Term Loan Credit Agreement]



--------------------------------------------------------------------------------

CoBank, ACB
as a Lender

By:   /s/ Gary Franke Name:   Gary Franke Title:   Vice President

 

[Signature Page – Term Loan Credit Agreement]



--------------------------------------------------------------------------------

MIZUHO BANK, LTD.,
as a Lender

By:   /s/ Raymond Ventura Name:   Raymond Ventura Title:   Deputy General
Manager

 

[Signature Page – Term Loan Credit Agreement]



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as a Lender

By:   /s/ Jose Carlos Name:   Jose Carlos Title:   Director

 

[Signature Page – Term Loan Credit Agreement]



--------------------------------------------------------------------------------

The Royal Bank of Scotland plc,
as a Lender

By:   /s/ Alex Draw Name:   Alex Draw Title:   Director

 

[Signature Page – Term Loan Credit Agreement]



--------------------------------------------------------------------------------

Wells Fargo Bank, N.A.,
as a Lender

By:   /s/ James Travagline Name:   James Travagline Title:   Director

 

[Signature Page – Term Loan Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A.
as a Lender

By:   /s/ Michael Vondriska Name:   Michael Vondriska Title:   Vice President

 

[Signature Page – Term Loan Credit Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
as a Lender

By:   /s/ Mikhail Faybosovich Name:   Mikhail Faybosovich Title:   Authorized
Signatory By:   /s/ Jean-Marc Vauclair Name:   Jean-Marc Vauclair Title:  
Authorized Signatory

 

[Signature Page – Term Loan Credit Agreement]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA,
as a Lender

By:   /s/ Scott Johnson Name:   Scott Johnson Title:   Authorized Signatory

 

[Signature Page – Term Loan Credit Agreement]



--------------------------------------------------------------------------------

Deutsche Bank AG New York Branch,
as a Lender

By:   /s/ Ming K. Chu Name:   Ming K. Chu Title:   Vice President By:   /s/
Virginia Cosenza Name:   Virginia Cosenza Title:   Vice President

 

[Signature Page – Term Loan Credit Agreement]



--------------------------------------------------------------------------------

SOVEREIGN BANK, N.A.,
as a Lender

By:   /s/ William Maag Name:   William Maag Title:   Senior Vice President

 

[Signature Page – Term Loan Credit Agreement]



--------------------------------------------------------------------------------

COMPASS BANK,
as a Lender

By:   /s/ Susana Campuzano Name:   Susana Campuzano Title:   Sr. Vice President

 

[Signature Page – Term Loan Credit Agreement]



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION,
as a Lender

By:   /s/ David W. Kee Name:   David W. Kee Title:   Managing Director

 

[Signature Page – Term Loan Credit Agreement]



--------------------------------------------------------------------------------

BNP PARIBAS,
as a Lender

By:   /s/ Barbara E. Nash Name:   Barbara E. Nash Title:   Managing Director By:
  /s/ Brendan Heneghan Name:   Brendan Heneghan Title:   Vice President

 

[Signature Page – Term Loan Credit Agreement]



--------------------------------------------------------------------------------

LLOYDS BANK PLC,
(formerly known as Lloyds TSB Bank plc),
as a Lender

By:   /s/ Stephen Giacolone Name:   Stephen Giacolone Title:   Assitant Vice
President – G011 By:   /s/ Dennis McClellan Name:   Dennis McClellan Title:  
Assitant Vice President – M040

 

[Signature Page – Term Loan Credit Agreement]



--------------------------------------------------------------------------------

TD BANK, N.A.
as a Lender

By:   /s/ Marla Willner Name:   Marla Willner Title:   Senior Vice President

 

[Signature Page – Term Loan Credit Agreement]



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON,
as a Lender

By:   /s/ Thomas J. Tarasovich, Jr. Name:   Thomas J. Tarasovich, Jr. Title:  
Vice President

 

[Signature Page – Term Loan Credit Agreement]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,
as a Lender

By:   /s/ Susan Bader Name:   Susan Bader Title:   Vice President

 

[Signature Page – Term Loan Credit Agreement]



--------------------------------------------------------------------------------

Agricultural Bank of China, Ltd., New York Branch,
as a Lender

By:   /s/ Jijun Zhang Name:   Zhang, Jijun Title:   Deputy General Manager

 

[Signature Page – Term Loan Credit Agreement]



--------------------------------------------------------------------------------

PNC Bank, National Assocation,
as a Lender

By:   /s/ Michael Nardo Name:   Michael Nardo Title:   Executive Vice President

 

[Signature Page – Term Loan Credit Agreement]



--------------------------------------------------------------------------------

AOZORA BANK, LTD.
as a Lender

By:   /s/ Hiroshi Matsumoto Name:   Hiroshi Matsumoto Title:   Deputy General
Manager

 

[Signature Page – Term Loan Credit Agreement]



--------------------------------------------------------------------------------

DNB CAPITAL LLC,
as a Lender

By:   /s/ Philip Kurpiewski Name:   Philip Kurpiewski Title:   Senior Vice
President By:   /s/ Thomas Tangen Name:   Thomas Tangen Title:   Senior Vice
President

 

[Signature Page – Term Loan Credit Agreement]



--------------------------------------------------------------------------------

Fifth Third Bank,
as a Lender

By:   /s/ David B. Edwards Name:   David B. Edwards Title:   Managing Director

 

[Signature Page – Term Loan Credit Agreement]



--------------------------------------------------------------------------------

INTENSA SANPAOLA, S.p.A.,
as a Lender

By:   /s/ Glen Binder Name:   Glen Binder Title:   Vice President By:   /s/
Marco Pizzi Name:   Marco Pizzi Title:   Global Relationship Manager

 

[Signature Page – Term Loan Credit Agreement]



--------------------------------------------------------------------------------

Mediobanca International (Luxembourg) S.A.,
as a Lender

By:   /s/ Stefano Biondi Name:   Stefano Biondi Title:   Managing Director By:  
/s/ Peter Gerrard Name:   Peter Gerrard Title:   Managing Director

 

[Signature Page – Term Loan Credit Agreement]



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA,
as a Lender

By:   /s/ Kim Snyder Name:   Kim Snyder Title:   Director

 

[Signature Page – Term Loan Credit Agreement]



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY,
as a Lender

By:   /s/ Peter J. Hallan Name:   Peter J. Hallan Title:   Vice President

 

[Signature Page – Term Loan Credit Agreement]



--------------------------------------------------------------------------------

Capital One, N.A.,
as a Lender

By:   /s/ Jacob J. Villere Name:   Jacob J. Villere Title:   VP – US Corporate
Banking

 

[Signature Page – Term Loan Credit Agreement]



--------------------------------------------------------------------------------

Regions Bank,
as a Lender

By:   /s/ Walter J. Balch Name:   Walter J. Balch Title:   Managing Director

 

[Signature Page – Term Loan Credit Agreement]



--------------------------------------------------------------------------------

Bank of China, New York Branch,
as a Lender

By:   /s/ Haifeng Xu Name:   Haifeng Xu Title:   Assistant General Manager

 

[Signature Page – Term Loan Credit Agreement]



--------------------------------------------------------------------------------

Crédit Industriel et Commerical,
as a Lender

By:   /s/ Clifford Abramsky Name:   Clifford Abramsky Title:   Managing Director
By:   /s/ Alex Aupoix Name:   Alex Aupoix Title:   Managing Director

 

[Signature Page – Term Loan Credit Agreement]



--------------------------------------------------------------------------------

RAYMOND JAMES BANKS, N.A.,
as a Lender

By:   /s/ Alexander L. Rody Name:   Alexander L. Rody Title:   Senior Vice
President

 

[Signature Page – Term Loan Credit Agreement]



--------------------------------------------------------------------------------

MANUFACTURERS AND TRADERS TRUST COMPANY, as a Lender

By:   /s/ Brooks W. Thropp Name:   Brooks W. Thropp Title:   Administrative Vice
President

 

[Signature Page – Term Loan Credit Agreement]



--------------------------------------------------------------------------------

SABADELL UNITED BANK,
as a Lender

By:   /s/ Maurici Lladó Name:   Maurici Lladó Title:   EVP Corporate &
Commercial Banking

 

[Signature Page – Term Loan Credit Agreement]



--------------------------------------------------------------------------------

State Street Bank and Trust Company,
as a Lender

By:   /s/ Andrei Bourdine Name:   Andrei Bourdine Title:   Vice President

 

[Signature Page – Term Loan Credit Agreement]



--------------------------------------------------------------------------------

SYNOVOUS BANK,


 

as a Lender

By:   /s/ Aaron Hill Name:   Aaron Hill Title:   Corporate Banker

 

[Signature Page – Term Loan Credit Agreement]



--------------------------------------------------------------------------------

The Bank of East Asia, Ltd., New York Branch,
as a Lender

By:   /s/ James Hua Name:   James Hua Title:   SVP By:   /s/ Kitty Sin Name:  
Kitty Sin Title:   SVP

 

[Signature Page – Term Loan Credit Agreement]



--------------------------------------------------------------------------------

Webster Bank, N.A.,
as a Lender

By:   /s/ Carol A. Pirek Name:   Carol A. Prek Title:   Vice President

 

[Signature Page – Term Loan Credit Agreement]



--------------------------------------------------------------------------------

Bank Hapoalim B.M.,
as a Lender

By:   /s/ Charles McLaughlin Name:   Charles McLaughlin Title:   Senior Vice
President By:   /s/ James P. Surless Name:   James P. Surless Title:   Vice
President

 

[Signature Page – Term Loan Credit Agreement]



--------------------------------------------------------------------------------

Stifel Bank & Trust,
as a Lender

By:   /s/ Matthew Diehl Name:   Matthew Diehl Title:   Senior Vice President

 

[Signature Page – Term Loan Credit Agreement]



--------------------------------------------------------------------------------

Bank of Communications Co., Ltd., New York Branch
as a Lender

By:   /s/ Guang Yang Name:   Yang, Guang Title:   Deputy General Manager

 

[Signature Page – Term Loan Credit Agreement]



--------------------------------------------------------------------------------

CHANG HWA COMMERICAL BANK, LTD., NEW YORK BRANCH,
as a Lender

By:   /s/ Eric Y.S. Tsai Name:   Eric Y.S. Tsai Title:   V.P. & General Manager

 

[Signature Page – Term Loan Credit Agreement]



--------------------------------------------------------------------------------

MANUFACTURERS BANK,
as a Lender

By:   /s/ Charles Jou Name:   Charles Jou Title:   Vice President

 

[Signature Page – Term Loan Credit Agreement]



--------------------------------------------------------------------------------

Mercantil Commercebank N.A.,
as a Lender

By:   /s/ Alejandro Garrote Name:   Alejandro Garrote Title:   Syndications

 

[Signature Page – Term Loan Credit Agreement]



--------------------------------------------------------------------------------

Schedule 2.01 – Commitments

3 Year Commitments

 

3 Year Lender

   3 Year Commitment      Percentage of
3 Year Commitments  

JPMorgan Chase Bank, N.A.

   $ 350,000,000         5.833333333 % 

Morgan Stanley Bank, N.A.

   $ 350,000,000         5.833333333 % 

Bank of America, N.A.

   $ 350,000,000         5.833333333 % 

Barclays Bank PLC

   $ 350,000,000         5.833333333 % 

CoBank, ACB

   $ 362,500,000         6.041666666 % 

Mizuho Bank, Ltd.

   $ 300,000,000         5.000000000 % 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 300,000,000         5.000000000 % 

The Royal Bank of Scotland plc

   $ 300,000,000         5.000000000 % 

Wells Fargo Bank, N.A.

   $ 300,000,000         5.000000000 % 

Citibank, N.A.

   $ 250,000,000         4.1666666666 % 

Credit Suisse AG, Cayman Islands Branch

   $ 250,000,000         4.1666666666 % 

Royal Bank of Canada

   $ 250,000,000         4.1666666666 % 

Deutsche Bank AG New York Branch

   $ 200,000,000         3.333333333 % 

Sovereign Bank, N.A.

   $ 200,000,000         3.333333333 % 

Compass Bank

   $ 125,000,000         2.083333333 % 

Sumitomo Mitsui Banking Corporation

   $ 125,000,000         2.083333333 % 

Bank of America, N.A.

   $ 100,000,000         1.666666666 % 

BNP Paribas

   $ 100,000,000         1.666666666 % 

Lloyds Bank plc

   $ 100,000,000         1.666666666 % 

TD Bank, N.A.

   $ 100,000,000         1.666666666 % 

The Bank of New York Mellon

   $ 100,000,000         1.666666666 % 

U.S. Bank National Association

   $ 100,000,000         1.666666666 % 

Agricultural Bank of China, Ltd., New York Branch

   $ 75,000,000         1.250000000 % 



--------------------------------------------------------------------------------

3 Year Commitments (continued)

 

3 Year Lender

   3 Year Commitment      Percentage of
3 Year Commitments  

PNC Bank, National Association

   $ 75,000,000         1.250000000 % 

Aozora Bank, Ltd.

   $ 62,500,000         1.041666666 % 

DNB Capital LLC

   $ 62,500,000         1.041666666 % 

Fifth Third Bank

   $ 62,500,000         1.041666666 % 

Intesa Sanpaolo S.p.A

   $ 62,500,000         1.041666666 % 

Mediobanca International (Luxembourg) S.A.

   $ 62,500,000         1.041666666 % 

The Bank of Nova Scotia

   $ 62,500,000         1.041666666 % 

The Northern Trust Company

   $ 62,500,000         1.041666666 % 

Capital One, N.A.

   $ 50,000,000         0.833333333 % 

Regions Bank

   $ 50,000,000         0.833333333 % 

Bank of China, New York Branch

   $ 40,000,000         0.666666666 % 

Crédit Industriel et Commercial

   $ 37,500,000         0.625000000 % 

Raymond James Bank, N.A.

   $ 37,500,000         0.625000000 % 

Manufacturers and Traders Trust Company

   $ 25,000,000         0.416666666 % 

Sabadell United Bank, N.A.

   $ 25,000,000         0.416666666 % 

State Street Bank and Trust Company

   $ 25,000,000         0.416666666 % 

Synovus Bank

   $ 25,000,000         0.416666666 % 

The Bank of East Asia, Ltd., New York Branch

   $ 25,000,000         0.416666666 % 

Webster Bank, N.A.

   $ 25,000,000         0.416666666 % 

Bank Hapoalim B.M.

   $ 17,500,000         0.291666666 % 

Stifel Bank & Trust

   $ 17,500,000         0.291666666 % 

Bank of Communications Co., Ltd., New York Branch

   $ 12,500,000         0.208333333 % 

Chang Hwa Commercial Bank, Ltd., New York Branch

   $ 12,500,000         0.208333333 % 

Manufacturers Bank

   $ 12,500,000         0.208333333 % 

Mercantil Commercebank N.A.

   $ 12,500,000         0.208333333 %    

 

 

    

 

 

 

Total

   $ 6,000,000,000         100.000000000 %    

 

 

    

 

 

 



--------------------------------------------------------------------------------

5 Year Commitments

 

5 Year Lender

   5 Year Commitment      Percentage of
5 Year Commitments  

JPMorgan Chase Bank, N.A.

   $ 350,000,000         5.833333333 % 

Morgan Stanley Bank, N.A.

   $ 350,000,000         5.833333333 % 

Bank of America, N.A.

   $ 350,000,000         5.833333333 % 

Barclays Bank PLC

   $ 350,000,000         5.833333333 % 

CoBank, ACB

   $ 362,500,000         6.041666666 % 

Mizuho Bank, Ltd.

   $ 300,000,000         5.000000000 % 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 300,000,000         5.000000000 % 

The Royal Bank of Scotland plc

   $ 300,000,000         5.000000000 % 

Wells Fargo Bank, N.A.

   $ 300,000,000         5.000000000 % 

Citibank, N.A.

   $ 250,000,000         4.1666666666 % 

Credit Suisse AG, Cayman Islands Branch

   $ 250,000,000         4.1666666666 % 

Royal Bank of Canada

   $ 250,000,000         4.1666666666 % 

Deutsche Bank AG New York Branch

   $ 200,000,000         3.333333333 % 

Sovereign Bank, N.A.

   $ 200,000,000         3.333333333 % 

Compass Bank

   $ 125,000,000         2.083333333 % 

Sumitomo Mitsui Banking Corporation

   $ 125,000,000         2.083333333 % 

Bank of America, N.A.

   $ 100,000,000         1.666666666 % 

BNP Paribas

   $ 100,000,000         1.666666666 % 

Lloyds Bank plc

   $ 100,000,000         1.666666666 % 

TD Bank, N.A.

   $ 100,000,000         1.666666666 % 

The Bank of New York Mellon

   $ 100,000,000         1.666666666 % 

U.S. Bank National Association

   $ 100,000,000         1.666666666 % 

Agricultural Bank of China, Ltd., New York Branch

   $ 75,000,000         1.250000000 % 



--------------------------------------------------------------------------------

5 Year Commitments (continued)

 

 

5 Year Lender

   5 Year Commitment      Percentage of
5 Year Commitments  

PNC Bank, National Association

   $ 75,000,000         1.250000000 % 

Aozora Bank, Ltd.

   $ 62,500,000         1.041666666 % 

DNB Capital LLC

   $ 62,500,000         1.041666666 % 

Fifth Third Bank

   $ 62,500,000         1.041666666 % 

Intesa Sanpaolo S.p.A

   $ 62,500,000         1.041666666 % 

Mediobanca International (Luxembourg) S.A.

   $ 62,500,000         1.041666666 % 

The Bank of Nova Scotia

   $ 62,500,000         1.041666666 % 

The Northern Trust Company

   $ 62,500,000         1.041666666 % 

Capital One, N.A.

   $ 50,000,000         0.833333333 % 

Regions Bank

   $ 50,000,000         0.833333333 % 

Bank of China, New York Branch

   $ 40,000,000         0.666666666 % 

Crédit Industriel et Commercial

   $ 37,500,000         0.625000000 % 

Raymond James Bank, N.A.

   $ 37,500,000         0.625000000 % 

Manufacturers and Traders Trust Company

   $ 25,000,000         0.416666666 % 

Sabadell United Bank, N.A.

   $ 25,000,000         0.416666666 % 

State Street Bank and Trust Company

   $ 25,000,000         0.416666666 % 

Synovus Bank

   $ 25,000,000         0.416666666 % 

The Bank of East Asia, Ltd., New York Branch

   $ 25,000,000         0.416666666 % 

Webster Bank, N.A.

   $ 25,000,000         0.416666666 % 

Bank Hapoalim B.M.

   $ 17,500,000         0.291666666 % 

Stifel Bank & Trust

   $ 17,500,000         0.291666666 % 

Bank of Communications Co., Ltd., New York Branch

   $ 12,500,000         0.208333333 % 

Chang Hwa Commercial Bank, Ltd., New York Branch

   $ 12,500,000         0.208333333 % 

Manufacturers Bank

   $ 12,500,000         0.208333333 % 

Mercantil Commercebank N.A.

   $ 12,500,000         0.208333333 %    

 

 

    

 

 

 

Total

   $ 6,000,000,000         100.000000000 %    

 

 

    

 

 

 



--------------------------------------------------------------------------------

Schedule 4.01(j) - Restricted Subsidiaries

Cellco Partnership d/b/a Verizon Wireless

Verizon Pennsylvania LLC

Including the consolidated Subsidiaries of each of the above-listed entities.



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

[3 YEAR] [5 YEAR] NOTE

Dated:                     , 201    

FOR VALUE RECEIVED, the undersigned, VERIZON COMMUNICATIONS INC., a Delaware
corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order of [NAME OF
LENDER] (the “Lender”) for the account of its Applicable Lending Office (as
defined in the Credit Agreement referred to below) an amount equal to the
aggregate unpaid principal amount of the [3 Year Loan] [5 Year Loan] made by the
Lender to the Borrower under the Credit Agreement, which principal amount shall
be payable at such times and in such amounts as are specified in the Credit
Agreement.

The Borrower promises to pay interest on the unpaid principal amount of such [3
Year Loan] [5 Year Loan] from the date of such [3 Year Loan] [5 Year Loan] until
such principal amount is paid in full, at such interest rates, and payable at
such times, as are specified in the Credit Agreement.

Both principal and interest are payable in lawful money of the United States of
America to JPMorgan Chase Bank, N.A., as Administrative Agent, at the
Administrative Agent’s Account, in same day funds, without set-off, counterclaim
or deduction.

This Note is one of the Notes referred to in, entitled to the benefits of, and
subject to the terms and conditions of, the Term Loan Credit Agreement dated as
of October 1, 2013 among the Borrower, the Lender and certain other lenders
parties thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent for the
Lender and such other lenders (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”; the terms defined therein
being used herein as therein defined). The Credit Agreement, among other things,
(i) provides for the making of a [3 Year Loan] [5 Year Loan] by the Lender to
the Borrower, the indebtedness of the Borrower resulting from such Loan being
evidenced by this Note and (ii) contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events and also for
prepayments on account of principal hereof prior to the maturity hereof upon the
terms and conditions therein specified.

The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

[Form of Note]



--------------------------------------------------------------------------------

This Note shall be governed by, and construed in accordance with, the law of the
State of New York.

 

VERIZON COMMUNICATIONS INC. By:      

Name:

Title:



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF

NOTICE OF BORROWING

                         , 201    

JPMorgan Chase Bank, N.A.

as Administrative Agent for the Lenders

party to the Credit Agreement

referred to below

[                    ]

[                    ]

Attention:                     

Ladies and Gentlemen:

The undersigned, Verizon Communications Inc., refers to the Term Loan Credit
Agreement dated as of October 1, 2013 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”; the terms defined
therein being used herein as therein defined), among the undersigned, certain
Lenders parties thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent
for the Lenders, and hereby give you notice pursuant to Section 2.02 of the
Credit Agreement that the undersigned hereby requests a Borrowing under the
Credit Agreement, and sets forth below the information relating to such
Borrowing (the “Proposed Borrowing”) as required by Section 2.02(a) of the
Credit Agreement:

The Business Day of the Proposed Borrowing is                     ,
            .

The Type of Loans comprising the Proposed Borrowing is [Base Rate Loans]
[Eurodollar Rate Loans].

The aggregate amount of the Proposed Borrowing is $                    .

The amount of the Proposed Borrowing that represents a 3 Year Loan is
$                    .

The amount of the Proposed Borrowing that represents a 5 Year Loan is
$                    .

Location and number of the account to which funds are to be disbursed:

 

 

 

 

 

 

[The initial Interest Period for each Eurodollar Rate Loan made as part of the
Proposed Borrowing is              month[s].]

Form of Notice of Borrowing



--------------------------------------------------------------------------------

[This Notice of Borrowing is conditioned upon the occurrence of the following
event:

 

 

                                                                    
                                         
                                         
                                            .]

[Signature Page Follows]

 

Form of Notice of Borrowing



--------------------------------------------------------------------------------

Very truly yours,

 

VERIZON COMMUNICATIONS INC.

By:      

Name:

Title:

 

Form of Notice of Borrowing



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Assignment and Assumption Effective Date set forth below and is entered into
by and between [Insert name of Assignor] (the “Assignor”) and [Insert name of
Assignee] (the “Assignee”). Capitalized terms used but not defined herein shall
have the meanings given to them in the Credit Agreement identified below (as
amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Assignment and Assumption
Effective Date inserted by the Administrative Agent as contemplated below
(i) all of the Assignor’s rights and obligations in its capacity as a Lender
under the Credit Agreement and any other documents or instruments delivered
pursuant thereto to the extent related to the amount and percentage interest
identified below of all of such outstanding rights and obligations of the
Assignor under the respective facilities identified below and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Lender) against
any Person, whether known or unknown, arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby or in any way based on or related to
any of the foregoing, including, but not limited to, contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as, the
“Assigned Interest”). [Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.]1[ Except as expressly
provided in this Assignment and Assumption, such sale and assignment is without
recourse to the Assignor and without representation or warranty by the
Assignor.]2

[Notwithstanding anything to the contrary in this Assignment and Assumption, in
accordance with Section 8.07 of the Credit Agreement, the Assignor agrees that,
notwithstanding the sale and assignment hereunder to the Assignee, in the event
that the Assignee becomes a Defaulting Lender or a Non-Funding Lender, the
Assignor shall promptly, upon written demand of the Administrative Agent or the
Borrower, perform all obligations of the Assignee under the Credit Agreement
with respect to the assigned Commitments (to the extent such obligations have
not already been performed by the Assignee). The Assignor’s obligations under
the immediately preceding sentence shall be unconditional and absolute and in
connection therewith, the Assignor irrevocably waives acceptance of this
Assignment and Assumption, presentment, demand, protest and any notice not
provided for herein or in the Credit Agreement, as well as any requirement that
at any time any action be taken against the Assignee or any other Person;
provided that for the avoidance of doubt the Assignor’s obligations under the
preceding sentence shall be subject to the conditions set forth in the Credit
Agreement and the condition that the Assignee has become a Defaulting Lender or
Non-Funding Lender. The foregoing shall not constitute a waiver or release of
any claim the Assignor may have against the Assignee.]3

 

1 To be included if the Assignment and Assumption Effective Date is (i) not
prior to the Funding Date or (ii) if prior to the Funding Date, in the case of
an Assignee that is a Lender, approved by the Borrower in its sole discretion.

2 To be included if the Assignment and Assumption Effective Date is prior to the
Funding Date (to the extent, in the case of an Assignee that is a Lender, not
approved by the Borrower in its sole discretion).

3 To be included if the Assignment and Assumption Effective Date is prior to the
Funding Date and such assignment is to a Lender or an Affiliate of the Assignor
(to the extent, in the case of an Assignee that is a Lender, not approved by the
Borrower in its sole discretion).

Form of Assignment and Assumption



--------------------------------------------------------------------------------

1.      Assignor:

   __________________________________

2.      Assignee:

   __________________________________    [and is an [Affiliate][Approved Fund]
of [identify Lender]]

3.      Borrower:

   Verizon Communications Inc.

4.      Administrative Agent:

   JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement

5.      Credit Agreement:

   The Term Loan Credit Agreement dated as of October 1, 2013 among Verizon
Communications Inc., the Lenders parties thereto, and JPMorgan Chase Bank, N.A.,
as Administrative Agent.

6.      Assigned Interest:

  

 

Facility

Assigned4

   Aggregate Amount
of
Commitments/Loans
for all Lenders in
Facility Assigned      Amount of
Commitment/Loans
Assigned*      Percentage
Assigned of
Commitment/Loans
in Facility
Assigned5      Percentage Assigned
of all
Commitments/Loans6  

3 Year

   $         $           %         %   

5 Year

   $         $           %         %   

 

[7.    Trade Date:

                               ]7

Assignment and Assumption Effective Date:                          , 20     [TO
BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE ASSIGNMENT AND
ASSUMPTION EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:       Title: ASSIGNEE [NAME OF ASSIGNEE]

 

4 Note that equal percentages of Assignor’s Commitments/Loans in respect of the
3 Year and 5 Year must be assigned.

* Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Assignment and Assumption
Effective Date.

5 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

6 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders.

7 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

Form of Assignment and Assumption

2



--------------------------------------------------------------------------------

By:         Title:

[Consented to and Accepted:

JPMORGAN CHASE BANK, N.A., as

    Administrative Agent

By         Title:]8

[Consented to:

 

VERIZON COMMUNICATIONS INC. By         Title:]9

 

8 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

9 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

Form of Assignment and Assumption

3



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents, (iii) the financial condition of the Borrower or any of its
Subsidiaries or (iv) the performance or observance by the Borrower or any of its
Subsidiaries of any of their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Assignment and Assumption Effective Date, it shall be
bound by the provisions of the Credit Agreement as a Lender thereunder and, to
the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to
Section 5.01 thereof, as applicable, and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, and (v) if it is a
Lender organized under the laws of a jurisdiction outside the United States,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Assignment and Assumption Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued to but excluding the Assignment and
Assumption Effective Date and to the Assignee for amounts which have accrued
from and after the Assignment and Assumption Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

Form of Assignment and Assumption



--------------------------------------------------------------------------------

EXHIBIT D-1

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Term Loan Credit Agreement dated as of
October 1, 2013 (as amended, supplemented or otherwise modified from time to
time, the “Term Loan Credit Agreement”), among Verizon Communications Inc., the
Lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent.

Pursuant to the provisions of Section 2.12 of the Term Loan Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect
of which it is providing this certificate, (ii) it is not a bank within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
duly completed and executed certificate of its non-U.S. Person status on IRS
Form W-8BEN. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

In the case of a Lender that is a disregarded entity for U.S. federal income tax
purposes, each of the above certifications and representations is given with
respect to the person treated as such Lender’s owner for U.S. federal income tax
purposes.

Unless otherwise defined herein, terms defined in the Term Loan Credit Agreement
and used herein shall have the meanings given to them in the Term Loan Credit
Agreement.

 

[NAME OF LENDER] By:      

Name:

Title:

Date:                     , 20[ ]



--------------------------------------------------------------------------------

EXHIBIT D-2

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Term Loan Credit Agreement dated as of
October 1, 2013 (as amended, supplemented or otherwise modified from time to
time, the “Term Loan Credit Agreement”), among Verizon Communications Inc., the
Lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent.

Pursuant to the provisions of Section 2.12 of the Term Loan Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a duly completed and
executed certificate of its non-U.S. Person status on IRS Form W-8BEN. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

In the case of a Participant that is a disregarded entity for U.S. federal
income tax purposes, each of the above certifications and representations is
given with respect to the person treated as such Participant’s owner for U.S.
federal income tax purposes.

Unless otherwise defined herein, terms defined in the Term Loan Credit Agreement
and used herein shall have the meanings given to them in the Term Loan Credit
Agreement.

 

[NAME OF PARTICIPANT] By:      

Name:

Title:

Date:                     , 20[ ]



--------------------------------------------------------------------------------

EXHIBIT D-3

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Term Loan Credit Agreement dated as of
October 1, 2013 (as amended, supplemented or otherwise modified from time to
time, the “Term Loan Credit Agreement”), among Verizon Communications Inc., the
Lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent.

Pursuant to the provisions of Section 2.12 of the Term Loan Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with a duly competed and
executed IRS Form W-8IMY accompanied by one of the following forms from each of
its partners/members that is claiming the portfolio interest exemption: (i) a
duly completed and executed IRS Form W-8BEN or (ii) a duly completed and
executed IRS Form W-8IMY accompanied by a duly completed and executed IRS Form
W-8BEN from each of such partner’s/member’s beneficial owners that is claiming
the portfolio interest exemption, together with any other information required
to be provided by IRS Form W-8IMY. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

In the case of a Participant that is a disregarded entity for U.S. federal
income tax purposes, each of the above certifications and representations is
given with respect to the person treated as such Participant’s owner for U.S.
federal income tax purposes.

Unless otherwise defined herein, terms defined in the Term Loan Credit Agreement
and used herein shall have the meanings given to them in the Term Loan Credit
Agreement.

 

[NAME OF PARTICIPANT] By:      

Name:

Title:

Date:                     , 20[ ]



--------------------------------------------------------------------------------

EXHIBIT D-4

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Term Loan Credit Agreement dated as of
October 1, 2013 (as amended, supplemented or otherwise modified from time to
time, the “Term Loan Credit Agreement”), among Verizon Communications Inc., the
Lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent.

Pursuant to the provisions of Section 2.12 of the Term Loan Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Term Loan Credit Agreement or any other Loan Document, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
duly completed and executed IRS Form W-8IMY accompanied by one of the following
forms from each of its partners/members that is claiming the portfolio interest
exemption: (i) a duly completed and executed IRS Form W-8BEN or (ii) a duly
completed and executed IRS Form W-8IMY accompanied by a duly completed and
executed IRS Form W-8BEN from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption, together with any other
information required to be provided by IRS Form W-8IMY. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

In the case of a Lender that is a disregarded entity for U.S. federal income tax
purposes, each of the above certifications and representations is given with
respect to the person treated as such Lender’s owner for U.S. federal income tax
purposes.

Unless otherwise defined herein, terms defined in the Term Loan Credit Agreement
and used herein shall have the meanings given to them in the Term Loan Credit
Agreement.

 

[NAME OF LENDER] By:      

Name:

Title:

Date:                     , 20[ ]



--------------------------------------------------------------------------------

• EXHIBIT E

•    

COMPLIANCE CERTIFICATE

Reference is made to the Term Loan Credit Agreement, dated as of October 1, 2013
(as amended, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement”), among Verizon Communications Inc. (the “Borrower”), the
Lenders party thereto from time to time and JPMorgan Chase Bank, N.A. (“JPMCB”),
as Administrative Agent for the Lenders. Capitalized terms used herein have the
meanings attributed thereto in the Credit Agreement unless otherwise defined
herein. Pursuant to Section 5.01(i)(vii) of the Credit Agreement, the
undersigned, in [his][her] capacity as [Chief Financial
Officer][Treasurer][Controller] of the Borrower, certifies, in such capacity and
not in an individual capacity, as follows:

 

  1. The following table and Annex A attached hereto set forth computations of
the Leverage Ratio as of the last day of the period of four fiscal quarters
ending                     , 20    :

 

Consolidated Debt:    [    ] EBITDA:    [    ] Leverage Ratio:    [    ]

[Signature Page Follows]

Form of Compliance Certificate



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, in [his][her] capacity as [Chief Financial
Officer][Treasurer][Controller] of the Borrower, has executed this certificate
for and on behalf of the Borrower and has caused this certificate to be
delivered this             day of                     , 20    .

 

VERIZON COMMUNICATIONS INC. By:      

Name:

Title:

 

Form of Compliance Certificate



--------------------------------------------------------------------------------

Annex A

to the Compliance Certificate

($ in 000’s)

 

I. Section 5.01(i)(vii) – Leverage Ratio

 

A.  Consolidated Debt

  

1.   The aggregate amount of indebtedness for borrowed money, including
indebtedness for borrowed money represented by notes, bonds, debentures or other
similar evidences of indebtedness for borrowed money of the Borrower and its
Consolidated Subsidiaries

   $ _____________   

2.   Indebtedness to the extent that the Borrower is required to, and has
informed JPMCB, in its capacity as administrative agent under the Bridge Loan
Agreement that it intends to, repay loans under the Bridge Loan Agreement with
the “Net Cash Proceeds” (as defined in the Bridge Loan Agreement) of such
indebtedness in accordance with Section 2.08 of the Bridge Loan Agreement
(including the applicable time periods set forth therein)

   $ _____________   

3.   Consolidated Debt (Line I.A.1 – Line I.A.2)

   $ _____________   

B.  EBITDA for the last four fiscal quarters10

  

1.   Consolidated net income of Borrower and its Consolidated Subsidiaries

   $ _____________   

plus, to the extent deducted in computing Line I.B.1 (without duplication),

  

2.   Income and franchise tax expense

   $ _____________   

3.   Interest Expense

   $ _____________   

4.   Depreciation, amortization and other non-cash charges (except to the extent
such non-cash charges represent an accrual of or reserve for cash expenses in
any future period or an amortization of a prepaid cash expense paid in a prior
period but including, for the avoidance of doubt, any non-cash actuarial losses
from pension and post-retirement plans)

   $ _____________   

5.   Extraordinary, unusual or otherwise non-recurring losses and charges
(including non-recurring restructuring charges)

   $ _____________   

6.   Minority interest expense

   $ _____________   

7.   All fees and expenses in connection with the transactions contemplated by
the Transaction Agreement

   $ _____________   

minus, to the extent added in computing Line I.B.1 (without duplication),

  

8.   any extraordinary, unusual or otherwise non-recurring gains for such period

   $ _____________   

 

10

If the Borrower engages in any Material Asset Acquisition or any Material Asset
Sale (each as defined below), during the relevant period, EBITDA will be
determined on a pro forma basis as if such Material Asset Acquisition or such
Material Asset Sale occurred on the first day of the relevant period. For
purposes of this definition, (i) “Material Asset Sale” means any Disposition of
property or series of related Dispositions of property that involves
consideration (including non-cash consideration) with a fair market value in
excess of $2,000,000,000 and (ii) “Material Asset Acquisition” means (x) the
Transactions and (y) any acquisition (whether by purchase, merger, consolidation
or otherwise) of the assets or property of any other Person that involves
consideration (including non-cash consideration) with a fair market value in
excess of $2,000,000,000.

 

Form of Compliance Certificate



--------------------------------------------------------------------------------

9.   other non-cash gains (except (i) in respect of which cash was received in a
prior period or will be received in a future period or (ii) which represent the
reversal in such period of any accrual of, or cash reserve for, anticipated cash
charges in any prior period where such accrual or reserve is no longer required
but including, for the avoidance of doubt, any non-cash actuarial gains from
pension and post-retirement plans)

   $ _____________   

equals,

  

10. EBITDA (Lines I.B.1 + 2 + 3 + 4 + 5 + 6 + 7 – 8 – 9)

   $ ____________   

Leverage Ratio

  

(Line I.A.3 / Line I.B.10)

                          to 1   

 

Form of Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF

OFFICER’S CERTIFICATE

                         , 201    

This Officer’s Certificate is delivered pursuant to Section 3.02(f) of the Term
Loan Credit Agreement dated October 1, 2013 (the “Credit Agreement”) among
Verizon Communications Inc., as the Borrower, the Lenders party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent. Terms defined in the Credit
Agreement and not otherwise defined herein are used herein as therein defined.

The undersigned, in [his][her] capacity as a[n] [Authorized
Officer][Secretary][Assistant Secretary] of the Borrower, hereby certifies, as
of the date first set forth above, that each of the conditions set forth in
Sections 3.02(a), (d) (with respect to clause (i), to the knowledge of the
undersigned based solely on [his][her] review of the certificate delivered by
Vodafone under Section 7.3(c) of the Transaction Agreement) and (e) have been
satisfied.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this Officer’s
Certificate as of the date first set forth above.

 

VERIZON COMMUNICATIONS INC. By:      

Name:

Title:

Officer’s Certificate